



Exhibit 10.7
DANAHER CORPORATION
2007 OMNIBUS INCENTIVE PLAN, AS AMENDED AND RESTATED
RESTRICTED STOCK UNIT AGREEMENT
Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Omnibus Incentive Plan, As Amended and Restated (the “Plan”) will have the
same defined meanings in this Restricted Stock Unit Agreement (the “Agreement”).
I.NOTICE OF GRANT
Name:
Address:
The undersigned Participant has been granted an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Agreement, as follows
(each of the following capitalized terms are defined terms having the meaning
indicated below):
Date of Grant                _________________________________
Number of Restricted Stock Units        _________________________________
Time-Based Vesting Criteria
The time-based vesting criteria will be satisfied with respect to [_________]%
of the shares underlying the RSUs on each of the [_________] anniversaries of
the Date of Grant.

II.    AGREEMENT
1.    Grant of RSUs. Danaher Corporation (the “Company”) hereby grants to the
Participant named in this Grant Notice (the “Participant”), an Award of
Restricted Stock Units (“RSUs”) subject to the terms and conditions of this
Agreement and the Plan, which are incorporated herein by reference.
2.    Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in this Agreement
or in the Plan, with respect to each Tranche of RSUs granted under this
Agreement (a “Tranche” consists of all RSUs as to which the Time-Based Vesting
Criteria are scheduled to be satisfied on the same date), the Tranche shall not
vest unless the Participant continues to be actively employed with the Company
or an Eligible Subsidiary for the period required to satisfy the Time-Based
Vesting Criteria applicable to such Tranche (the date on which the Time-Based
Vesting Criteria applicable to a Tranche are scheduled to be satisfied is the
“Time-Based Vesting Date”). Vesting shall be determined separately for each
Tranche. The Time-Based Vesting Criteria applicable to any Tranche are referred
to as “Vesting Conditions,” and the date upon which all Vesting Conditions
applicable to that Tranche are satisfied is referred to as the “Vesting Date”
for such Tranche. The Vesting Conditions shall be established by the
Compensation Committee (the “Committee”) of the Company’s Board of Directors (or
by one or more members of Company management, if such power has been delegated
in accordance with the Plan and applicable law) and reflected in the account
maintained for the Participant by an external third party administrator of the
RSUs. Further, during any approved leave of absence (and without limiting the
application of any other rules governing leaves of absence that the Committee
may approve from time to time pursuant to the Plan), to the extent permitted by
applicable law, the Committee shall have discretion to provide that the vesting
of the RSUs shall be frozen as of the first day of the leave (or as of any
subsequent day during such leave, as applicable) and shall not resume until and
unless the Participant returns to active employment.
(b)    Reserved.
(c)    Fractional RSU Vesting. In the event the Participant is vested in a
fractional portion of an RSU (a “Fractional Portion”), such Fractional Portion
will be rounded up and converted into a whole share of Company Common Stock
(“Share”) and issued to the Participant; provided that to the extent rounding a
fractional share up would result in the imposition of either (i) individual tax
and penalty interest charges imposed under Section 409A of the Internal Revenue
Code of 1986 (“Section 409A”), or (ii) adverse tax consequences if the
Participant is located outside of the United States, the fractional share will
be rounded down without the payment of any consideration in respect of such
fractional share.





--------------------------------------------------------------------------------





(d)    Addenda. The provisions of Addendum A, Addendum B, Addendum C and
Addendum D are incorporated by reference herein and made a part of this
Agreement, and to the extent any provision in Addendum A, Addendum B, Addendum C
or Addendum D conflicts with any provision set forth elsewhere in this Agreement
(including without limitation any provisions relating to Retirement), the
provision set forth in Addendum A, Addendum B, Addendum C or Addendum D, as
applicable, shall control.
3.    Form and Timing of Payment; Conditions to Issuance of Shares.
(a)    Form and Timing of Payment. The Award of RSUs represents the right to
receive a number of Shares equal to the number of RSUs that vest pursuant to the
Vesting Conditions. Unless and until the RSUs have vested in the manner set
forth in Sections 2 and 4, the Participant shall have no right to payment of any
such RSUs. Prior to actual issuance of any Shares underlying the RSUs, such RSUs
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Subject to the other terms of the Plan
and this Agreement, with respect to any Tranche that vests in accordance with
Sections 2 and 4, the underlying Shares will be paid to the Participant in whole
Shares within 90 days of the Vesting Date for that Tranche. The Shares shall not
be issued under the Plan unless the issuance and delivery of such Shares comply
with (or are exempt from) all applicable requirements of law, including (without
limitation) the Securities Act, the rules and regulations promulgated
thereunder, state securities laws and regulations, and the regulations of any
stock exchange or other securities market on which the Company’s securities may
then be traded. The Committee may require the Participant to take any reasonable
action in order to comply with any such rules or regulations.
(b)    Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
vesting of an RSU, the Committee may require that the Participant agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the RSUs are registered
under the Securities Act. The Committee may also require the Participant to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Participant acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.
4.    Termination.
(a)    General. In the event the Participant’s active employment or other active
service-providing relationship, as applicable, with the Company or an Eligible
Subsidiary terminates (the date of any such termination is referred to as the
“Termination Date”) for any reason (other than death, Early Retirement or Normal
Retirement) whether or not in breach of applicable labor laws, unless contrary
to applicable law and unless otherwise provided by the Administrator either
initially or subsequent to the grant of the RSUs, all RSUs that are unvested as
of the Termination Date shall automatically terminate as of the Termination Date
and the Participant’s right to receive further RSUs under the Plan shall also
terminate as of the Termination Date. The Committee shall have discretion to
determine whether the Participant has ceased to be actively employed by (or, if
the Participant is a consultant or director, has ceased actively providing
services to) the Company or an Eligible Subsidiary, and the effective date on
which such active employment (or active service-providing relationship, as
applicable) terminated. The Participant’s active employer-employee or other
active service-providing relationship, as applicable, will not be extended by
any notice period mandated under applicable law (e.g., active employment shall
not include a period of “garden leave,” paid administrative leave or similar
period pursuant to applicable law). Unless the Committee provides otherwise (1)
termination of the Participant’s employment will include instances in which the
Participant is terminated and immediately rehired as an independent contractor,
and (2) the spin‑off, sale, or disposition of the Participant’s employer from
the Company or an Eligible Subsidiary (whether by transfer of shares, assets or
otherwise) such that the Participant’s employer no longer constitutes an
Eligible Subsidiary will constitute a termination of employment or service.
(b)    Death. In the event the Participant’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates as a result of death, unless contrary to applicable law and unless
otherwise provided by the Administrator either initially or subsequent to the
grant of the RSUs, the Participant’s estate will become vested in a pro rata
amount of each unvested Tranche based on the number of complete twelve-month
periods between the Date of Grant and the date of the Participant’s death
divided by the total number of twelve-month periods between the Date of Grant
and the Time-Based Vesting Date applicable to such Tranche. Notwithstanding
anything in the Plan or this Agreement to the contrary, for purposes of this
Section, any partial twelve-month period between the Date of Grant and the date
of death shall be considered a complete twelve-month period and any Fractional
Portion that results from applying the pro rata methodology shall be rounded up
to a whole Share.
(c)    Retirement.





--------------------------------------------------------------------------------





(i)    Upon termination of employment (or other active service-providing
relationship, as applicable) by reason of the Participant’s Early Retirement,
unless contrary to applicable law and unless otherwise provided by the Committee
either initially or subsequent to the grant of RSUs, with respect to each
Tranche that is unvested as of the Early Retirement date, a pro-rata portion of
such Tranche (i.e. based on the ratio of (x) the number of full or partial
months worked by the Participant from the Date of Grant to the Early Retirement
date to (y) the total number of months in the original time-based vesting
schedule of such Tranche) will vest as of the Time-Based Vesting Date for such
Tranche.
(ii)    Upon termination of employment (or other active service-providing
relationship) by reason of the Participant’s Normal Retirement, unless contrary
to applicable law and unless otherwise provided by the Committee either
initially or subsequent to the grant of the RSUs, with respect to each Tranche
that is unvested as of the Normal Retirement date, such Tranche will vest as of
the Time-Based Vesting Date for such Tranche.
(d)    Gross Misconduct. If the Participant’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct as determined by the
Administrator, the Administrator in its sole discretion may provide that all, or
any portion specified by the Administrator, of the Participant’s unvested RSUs
shall automatically terminate as of the time of termination without
consideration. The Participant acknowledges and agrees that the Participant’s
termination of employment shall also be deemed to be a termination of employment
by reason of the Participant’s Gross Misconduct if, after the Participant’s
employment has terminated, facts and circumstances are discovered or confirmed
by the Company that would have justified a termination for Gross Misconduct.
(e)    Violation of Post-Termination Covenant. To the extent that any of the
Participant’s RSUs remain outstanding under the terms of the Plan or this
Agreement after the Termination Date, such RSUs shall expire as of the date the
Participant violates any covenant not to compete or other post-termination
covenant that exists between the Participant on the one hand and the Company or
any Subsidiary of the Company, on the other hand.
(f)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Participant’s unvested RSUs will terminate unless provision is made in writing
in connection with such transaction for the assumption or continuation of the
RSUs, or the substitution for such RSUs of any options or grants covering the
stock or securities of a successor employer corporation, or a parent or
subsidiary of such successor, with appropriate adjustments as to the number and
kind of shares of stock and prices, in which event the RSUs will continue in the
manner and under the terms so provided.
5.    Non-Transferability of RSUs. Unless the Committee determines otherwise in
advance in writing, RSUs may not be transferred in any manner otherwise than by
will or by the applicable laws of descent or distribution. The terms of the Plan
and this Agreement shall be binding upon the executors, administrators, heirs
and permitted successors and assigns of the Participant.
6.    Amendment of RSUs or Plan.
(a)    The Plan and this Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof. The Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein. The
Board may amend, modify or terminate the Plan or the RSUs in any respect at any
time; provided, however, that modifications to this Agreement or the Plan that
materially and adversely affect the Participant’s rights hereunder can be made
only in an express written contract signed by the Company and the Participant.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement and the Participant’s rights
under outstanding RSUs as it deems necessary or advisable, in its sole
discretion and without the consent of the Participant, (1) upon a Substantial
Corporate Change, (2) as required by law, or (3) to comply with Section 409A or
to otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection with the RSUs.
(b)    The Participant acknowledges and agrees that if the Participant changes
classification from a full-time employee to a part-time employee the Committee
may in its sole discretion reduce or eliminate the Participant’s unvested RSUs.
7.    Tax Obligations.
(a)    Withholding Taxes. Regardless of any action the Company or any Eligible
Subsidiary employing the Participant (the “Employer”) takes with respect to any
or all federal, state, local or foreign income tax, social insurance, payroll
tax, payment on account or other Tax Related-Items (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax Related-Items
associated with the RSUs is and remains the Participant’s responsibility and
that the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Related-Items in





--------------------------------------------------------------------------------





connection with any aspect of the RSUs, including, but not limited to, the grant
or vesting of the RSUs, the delivery of Shares, the subsequent sale of Shares
acquired at vesting and the receipt of any dividends or dividend equivalents;
and (ii) do not commit to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate the Participant’s liability for Tax Related-Items.
Further, if the Participant is subject to tax in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax
Related-Items in more than one jurisdiction.
(i)    This Section 7(a)(i) shall apply to the Participant only if the
Participant is not subject to Section 16 of the Securities Exchange Act of 1934
as of the date the relevant RSU first becomes includible in the gross income of
the Participant for purposes of Tax Related-Items. The Participant shall, no
later than the date as of which the value of an RSU first becomes includible in
the gross income of the Participant for purposes of Tax Related-Items, pay to
the Company and/or the Employer, or make arrangements satisfactory to the
Administrator regarding payment of, all Tax Related-Items required by applicable
law to be withheld by the Company and/or the Employer with respect to the RSU. 
The obligations of the Company under the Plan shall be conditional on the making
of such payments or arrangements, and the Company and/or the Employer shall, to
the extent permitted by applicable law, have the right to deduct any such Tax
Related-Items from any payment of any kind otherwise due to the Participant. 
The Company shall have the right to require the Participant to remit to the
Company an amount in cash sufficient to satisfy any applicable withholding
requirements related thereto.  With the approval of the Administrator, the
Participant may satisfy the foregoing requirement by either (i) electing to have
the Company withhold from delivery of Shares or (ii) delivering already owned
unrestricted Shares, in each case, having a value equal to the minimum amount of
tax required to be withheld (or such other rate that will not cause adverse
accounting consequences for the Company).  Any such Shares shall be valued at
their Fair Market Value on the date as of which the amount of Tax Related-Items
to be withheld is determined.  Such an election may be made with respect to all
or any portion of the Shares to be delivered pursuant to the RSUs.  The Company
may also use any other method or combination of methods of obtaining the
necessary payment or proceeds, as permitted by applicable law, to satisfy its
withholding obligation with respect to any RSU.
(ii)    This Section 7(a)(ii) shall apply to the Participant only if the
Participant is subject to Section 16 of the Securities Exchange Act of 1934 as
of the date the relevant RSU first becomes includible in the gross income of the
Participant for purposes of Tax Related-Items. All Tax Related-Items legally
payable by the Participant in respect of the RSUs shall be satisfied by the
Company, withholding a number of the Shares that would otherwise be delivered to
the Participant upon the vesting or settlement of the RSUs with a Fair Market
Value, determined as of the date of the relevant taxable event, equal to the
minimum statutory withholding amount that applies to the Participant, rounded up
to the nearest whole share (“Net Settlement”). The Net Settlement mechanism
described in this paragraph was approved by the Committee prior to the Date of
Grant in a manner intended to constitute “approval in advance” by the Committee
for purposes of Rule 16b3-(e) under the Securities Exchange Act of 1934, as
amended.
(iii)    If the obligation for Tax Related-Items is satisfied by net settlement,
for tax purposes, the Participant shall be deemed to have been issued the full
number of Shares issued upon vesting of the RSUs notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax
Related-Items.
(b)    Code Section 409A. Payments made pursuant to this Plan and the Agreement
are intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in this Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Agreement to ensure that
all RSUs granted to Participants who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with Section
409A; provided, however, that the Company makes no representations that the Plan
or the RSUs shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any RSUs
granted thereunder. If this Agreement fails to meet the requirements of Section
409A, neither the Company nor any of its Eligible Subsidiaries shall have any
liability for any tax, penalty or interest imposed on the Participant by Section
409A, and the Participant shall have no recourse against the Company or any of
its Eligible Subsidiaries for payment of any such tax, penalty or interest
imposed by Section 409A.
Notwithstanding anything to the contrary in this Agreement, these provisions
shall apply to any payments and benefits otherwise payable to or provided to the
Participant under this Agreement. For purposes of Section 409A, each “payment”
(as defined by Section 409A) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A, payments shall be
deemed exempt from the definition of deferred compensation under Section 409A to
the fullest extent possible under (i) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the Participant’s “separation from service” (as defined for
purposes of Section 409A)) the “two years/two-times” involuntary separation pay
exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby
incorporated by reference.





--------------------------------------------------------------------------------





For purposes of making a payment under this Agreement, if any amount is payable
as a result of a Substantial Corporate Change, such event must also constitute a
“change in ownership or effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A.
If the Participant is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company and its Subsidiaries) as of his
or her separation from service, to the extent any payment under this Agreement
constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A), and such payment is payable by reason of a
separation from service, then to the extent required by Section 409A, no
payments due under this Agreement may be made until the earlier of: (i) the
first day of the seventh month following the Participant’s separation from
service, or (ii) the Participant’s date of death; provided, however, that any
payments delayed during this six-month period shall be paid in the aggregate in
a lump sum, without interest, on the first day of the seventh month following
the Participant’s separation from service.
8.    Rights as Shareholder. Until all requirements for vesting of the RSUs
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Participant shall not be deemed to be a shareholder of the Company, and shall
have no dividend rights or voting rights with respect to the RSUs or any Shares
underlying or issuable in respect of such RSUs until such Shares are actually
issued to the Participant.
9.    No Employment Contract. Nothing in the Plan or this Agreement constitutes
an employment contract between the Company and the Participant and this
Agreement shall not confer upon the Participant any right to continuation of
employment with the Company or any of its Eligible Subsidiaries, nor shall this
Agreement interfere in any way with the Company’s or any of its Eligible
Subsidiaries right to terminate the Participant’s employment or at any time,
with or without cause (subject to any employment agreement the Participant may
otherwise have with the Company or an Eligible Subsidiary thereof and/or
applicable law).
10.    Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any RSUs have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons and such determinations of the Board and/or the Committee do not have to
be uniform nor do they have to consider whether Plan participants are similarly
situated.
11.    Headings. The captions used in this Agreement and the Plan are inserted
for convenience and shall not be deemed to be a part of the RSUs for
construction and interpretation.
12.    Electronic Delivery.
(a)    If the Participant executes this Agreement electronically, for the
avoidance of doubt, the Participant acknowledges and agrees that his or her
execution of this Agreement electronically (through an on-line system
established and maintained by the Company or a third party designated by the
Company, or otherwise) shall have the same binding legal effect as would
execution of this Agreement in paper form. The Participant acknowledges that
upon request of the Company he or she shall also provide an executed, paper form
of this Agreement.
(b)    If the Participant executes this Agreement in paper form, for the
avoidance of doubt the parties acknowledge and agree that it is their intent
that any agreement previously or subsequently entered into between the parties
that is executed electronically shall have the same binding legal effect as if
such agreement were executed in paper form.
(c)    If the Participant executes this Agreement multiple times (for example,
if the Participant first executes this Agreement in electronic form and
subsequently executes this Agreement in paper form), the Participant
acknowledges and agrees that (i) no matter how many versions of this Agreement
are executed and in whatever medium, this Agreement only evidences a single
Award relating to the number of RSUs set forth in the Grant Notice and (ii) this
Agreement shall be effective as of the earliest execution of this Agreement by
the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of this Agreement as of the time of original
execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the RSUs, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Participant pursuant to the Plan or under applicable law, including but not
limited to, the Plan, this Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic





--------------------------------------------------------------------------------





delivery specified by the Company. By executing this Agreement, the Participant
hereby consents to receive such documents by electronic delivery. At the
Participant’s written request to the Secretary of the Company, the Company shall
provide a paper copy of any document at no cost to the Participant.
13.    Data Privacy. The Company is located at 2200 Pennsylvania Avenue, NW,
Suite 800W, Washington, D.C., 20037, United States of America and grants RSUs
under the Plan to employees of the Company and its Subsidiaries in its sole
discretion. In conjunction with the Company’s grant of the RSUs under the Plan
and its ongoing administration of such awards, the Company is providing the
following information about its data collection, processing and transfer
practices (“Personal Data Activities”). In accepting the grant of the RSUs, the
Participant expressly and explicitly consents to the Personal Data Activities as
described herein.
(a)    Data Collection, Processing and Usage. The Company collects, processes
and uses the Participant’s personal data, including the Participant’s name, home
address, email address, and telephone number, date of birth, social insurance
number or other identification number, salary, citizenship, job title, any
Shares or directorships held in the Company, and details of all RSUs or any
other equity compensation awards granted, canceled, exercised, vested, or
outstanding in the Participant’s favor, which the Company receives from the
Participant or the Employer. In granting the RSUs under the Plan, the Company
will collect the Participant’s personal data for purposes of allocating Shares
and implementing, administering and managing the Plan. The Company’s legal basis
for the collection, processing and usage of the Participant’s personal data is
the Participant’s consent.
(b)    Stock Plan Administration Service Provider. The Company transfers the
Participant’s personal data to Fidelity Stock Plan Services LLC, an independent
service provider based in the United States, which assists the Company with the
implementation, administration and management of the Plan (the “Stock Plan
Administrator”). In the future, the Company may select a different Stock Plan
Administrator and share the Participant’s personal data with another company
that serves in a similar manner. The Stock Plan Administrator will open an
account for the Participant to receive and trade Shares acquired under the Plan.
The Participant will be asked to agree on separate terms and data processing
practices with the Stock Plan Administrator, which is a condition to the
Participant’s ability to participate in the Plan.
(c)    International Data Transfers. The Company and the Stock Plan
Administrator are based in the United States. The Participant should note that
the Participant’s country of residence may have enacted data privacy laws that
are different from the United States. The Company’s legal basis for the transfer
of the Participant’s personal data to the United States is the Participant’s
consent.
(d)    Voluntariness and Consequences of Consent Denial or Withdrawal. The
Participant’s participation in the Plan and his or her grant of consent is
purely voluntary. The Participant may deny or withdraw his or her consent at any
time. If the Participant does not consent, or if the Participant later withdraws
his or her consent, the Participant may be unable to participate in the Plan.
This would not affect the Participant’s existing employment or salary; instead,
the Participant merely may forfeit the opportunities associated with the Plan.
(e)    Data Subjects Rights. The Participant may have a number of rights under
the data privacy laws in the Participant’s country of residence. For example,
the Participant’s rights may include the right to (i) request access or copies
of personal data the Company processes, (ii) request rectification of incorrect
data, (iii) request deletion of data, (iv) place restrictions on processing, (v)
lodge complaints with competent authorities in the Participant’s country of
residence, and/or (vi) request a list with the names and addresses of any
potential recipients of the Participant’s personal data. To receive
clarification regarding the Participant’s rights or to exercise his or her
rights, the Participant should contact his or her local human resources
department.
14.    Waiver of Right to Jury Trial. EACH PARTY, TO THE FULLEST EXTENT
PERMITTED BY LAW, WAIVES ANY RIGHT OR EXPECTATION AGAINST THE OTHER TO TRIAL OR
ADJUDICATION BY A JURY OF ANY CLAIM, CAUSE OR ACTION ARISING WITH RESPECT TO THE
RSUS OR HEREUNDER, OR THE RIGHTS, DUTIES OR LIABILITIES CREATED HEREBY.
15.    Agreement Severable. In the event that any provision of this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
16.    Governing Law and Venue. The laws of the State of Delaware (other than
its choice of law provisions) shall govern this Agreement and its
interpretation. For purposes of litigating any dispute that arises with respect
to the RSUs, this Agreement or the Plan, the parties hereby submit to and
consent to the jurisdiction of the State of Delaware, and agree that such
litigation shall be conducted in the courts of New Castle County, or the United
States Federal court for the District of Delaware, and no other courts; and
waive, to the fullest extent permitted by law, any objection that the laying of
the venue of any legal or





--------------------------------------------------------------------------------





equitable proceedings related to, concerning or arising from such dispute which
is brought in any such court is improper or that such proceedings have been
brought in an inconvenient forum. Any claim under the Plan, this Agreement or
the RSUs must be commenced by the Participant within twelve (12) months of the
earliest date on which the Participant’s claim first arises, or the
Participant’s cause of action accrues, or such claim will be deemed waived by
the Participant.
17.    Nature of RSUs. In accepting the RSUs, the Participant acknowledges and
agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)    the award of RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future awards of RSUs or
benefits in lieu of RSUs, even if RSUs have been awarded in the past;
(c)    all decisions with respect to future equity awards, if any, shall be at
the sole discretion of the Company;
(d)    the Participant’s participation in the Plan is voluntary;
(e)    the award of RSUs and the Shares subject to the RSUs, and the income from
and value of same, are an extraordinary item that (i) does not constitute
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary, and (ii) is outside the scope of the Participant’s employment or
service contract, if any;
(f)    the award of RSUs and the Shares subject to the RSUs, and the income from
and value of same are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Subsidiary;
(g)    the award of RSUs and any Shares acquired under the Plan, and the income
from and value of same, are not intended to replace or supplement any pension
rights or compensation
(h)    unless otherwise expressly agreed with the Company, the RSUs and the
Shares subject to the RSUs, and the income from and value of same, are not
granted as consideration for, or in connection with, any service the Participant
may provide as a director of any Subsidiary;
(i)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(j)    the value of the Shares acquired upon vesting/settlement of the RSUs may
increase or decrease in value;
(k)    in consideration of the award of RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the RSUs or from any
diminution in value of the RSUs or the Shares upon vesting of the RSUs resulting
from termination of the Participant’s employment or continuous service with the
Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of applicable labor laws of the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any), and in
consideration of the grant of the RSUs, the Participant agrees not to institute
any claim against the Company or any Subsidiary; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Agreement/electronically accepting this Agreement,
Participant shall be deemed to have irrevocably waived the Participant’s
entitlement to pursue or seek remedy for any such claim; and
(l)    neither the Company, the Employer nor any other Eligible Subsidiary shall
be liable for any foreign exchange rate fluctuation between the Participant’s
local currency and the United States Dollar that may affect the value of the
RSUs or of any amounts due to the Participant pursuant to the settlement of the
RSUs or the subsequent sale of any Shares acquired upon vesting.
18.    Language.    The Participant acknowledges that he or she is proficient in
the English language and understands the terms of this Agreement. If the
Participant has received the Plan, this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control, unless otherwise prescribed by applicable law.





--------------------------------------------------------------------------------





19.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
20.    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other participant.
21.    Insider Trading/Market Abuse Laws. By accepting the RSUs, the Participant
acknowledges that the Participant is bound by all the terms and conditions of
any Company insider trading policy as may be in effect from time to time. The
Participant further acknowledges that, depending on the Participant’s country,
the Participant may be or may become subject to insider trading restrictions
and/or market abuse laws, which may affect the Participant’s ability to accept,
acquire, sell or otherwise dispose of Shares, rights to Shares (e.g., RSUs) or
rights linked to the value of Shares under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in the applicable jurisdictions). Local insider trading laws
and regulations may prohibit the cancellation or amendment of orders the
Participant placed before the Participant possessed inside information.
Furthermore, the Participant could be prohibited from (i) disclosing the inside
information to any third party, which may include fellow employees and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any Company insider trading policy
as may be in effect from time to time. The Participant acknowledges that it is
the Participant’s personal responsibility to comply with any applicable
restrictions, and the Participant should speak to his or her personal advisor on
this matter.
22.    Legal and Tax Compliance; Cooperation. If the Participant resides or is
employed outside of the United States, the Participant agrees, as a condition of
the grant of the RSUs, to repatriate all payments attributable to the Shares
and/or cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of Shares acquired pursuant to the RSUs)
if required by and in accordance with local foreign exchange rules and
regulations in the Participant ’s country of residence (and country of
employment, if different). In addition, the Participant also agrees to take any
and all actions, and consent to any and all actions taken by the Company and its
Eligible Subsidiaries, as may be required to allow the Company and its Eligible
Subsidiaries to comply with local laws, rules and regulations in the
Participant’s country of residence (and country of employment, if different).
Finally, the Participant agrees to take any and all actions as may be required
to comply with the Participant’s personal legal and tax obligations under local
laws, rules and regulations in the Participant ’s country of residence (and
country of employment, if different).
23.    Private Offering. The grant of the RSUs is not intended to be a public
offering of securities in the Participant’s country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities with
respect to the grant of the RSUs (unless otherwise required under local law). No
employee of the Company is permitted to advise the Participant on whether the
Participant should acquire Shares under the Plan or provide the Participant with
any legal, tax or financial advice with respect to the grant of the RSUs.
Investment in Shares involves a degree of risk. Before deciding to acquire
Shares pursuant to the RSUs, the Participant should carefully consider all risk
factors and tax considerations relevant to the acquisition of Shares under the
Plan or the disposition of them. Further, the Participant should carefully
review all of the materials related to the RSUs and the Plan, and the
Participant should consult with the Participant’s personal legal, tax and
financial advisors for professional advice in relation to the Participant’s
personal circumstances.
24.    Foreign Asset/Account Reporting Requirements and Exchange Controls. The
Participant’s country may have certain foreign asset/ account reporting
requirements and exchange controls which may affect the Participant’s ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including any dividends paid on Shares, sale proceeds resulting from the
sale of Shares acquired under the Plan) in a brokerage or bank account outside
the Participant’s country. The Participant may be required to report such
accounts, assets, or transactions to the tax or other authorities in the
Participant’s country. The Participant may be required to repatriate sale
proceeds or other funds received as a result of the Participant’s participation
in the Plan to the Participant’s country through a designated bank or broker
within a certain time after receipt. The Participant acknowledges that it is the
Participant’s responsibility to be compliant with such regulations and the
Participant should consult his or her personal legal advisor for any details.
25.    Addendum B. Notwithstanding any provisions in the Agreement, the RSUs and
any Shares subject to the RSUs shall be subject to any special terms and
conditions for the Participant’s country of employment and country of residence,
if different, as set forth in Addendum B. Moreover, if the Participant relocates
to one of the countries including in Addendum B, the special terms and
conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons and provided the
imposition of the term or condition will not result in any adverse accounting
expense with respect to the RSUs (or the Company





--------------------------------------------------------------------------------





may establish alternative terms and conditions as may be necessary or advisable
to accommodate the Participant’s transfer). Addendum B constitutes part of this
Agreement.
26.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
RSUs and on any Shares subject to the RSUs, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons and provided
the imposition of the term or condition will not result in any adverse
accounting expense to the Company, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
27.    Recoupment. The RSUs granted pursuant to this Agreement are subject to
the terms of the Danaher Corporation Recoupment Policy in the form approved by
the Committee from time to time (including any successor thereto, the “Policy”)
if and to the extent such Policy by its terms applies to the RSUs, and to the
terms required by applicable law; and the terms of the Policy and such
applicable law are incorporated by reference herein and made a part hereof. For
purposes of the foregoing, the Participant expressly and explicitly authorizes
the Company to issue instructions, on the Participant’s behalf, to any brokerage
firm and/or third party administrator engaged by the Company to hold the
Participant’s Shares and other amounts acquired pursuant to the Participant’s
RSUs, to re-convey, transfer or otherwise return such Shares and/or other
amounts to the Company upon the Company’s enforcement of the Policy. To the
extent that the Agreement and the Policy conflict, the terms of the Policy shall
prevail.
28.    Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to the Participant regarding
certain events relating to awards that the Participant may have received or may
in the future receive under the Plan, such as notices reminding the Participant
of the vesting or expiration date of certain awards. The Participant
acknowledges and agrees that (1) the Company has no obligation (whether pursuant
to this Agreement or otherwise) to provide any such notices; (2) to the extent
the Company does provide any such notices to the Participant the Company does
not thereby assume any obligation to provide any such notices or other notices;
and (3) the Company, its Subsidiaries and the third party stock plan
administrator have no liability for, and the Participant has no right whatsoever
(whether pursuant to this Agreement or otherwise) to make any claim against the
Company, any of its Subsidiaries or the third party stock plan administrator
based on any allegations of, damages or harm suffered by the Participant as a
result of the Company’s failure to provide any such notices or the Participant’s
failure to receive any such notices. The Participant further agrees to notify
the Company upon any change in his or her residence address.
29.    Limitations on Liability. Notwithstanding any other provisions of the
Plan or this Agreement, no individual acting as a director, employee, or agent
of the Company or any of its Subsidiaries will be liable to the Participant or
the Participant’s spouse, beneficiary, or any other person or entity for any
claim, loss, liability, or expense incurred in connection with the Plan, nor
will such individual be personally liable because of any contract or other
instrument he or she executes in such other capacity. No member of the Board or
of the Committee will be liable for any action or determination (including, but
limited to, any decision not to act) made in good faith with respect to the Plan
or any RSUs.
30.    Consent and Agreement With Respect to Plan. The Participant (a)
acknowledges that the Plan and the prospectus relating thereto are available to
the Participant on the website maintained by the Company’s third party stock
plan administrator; (b) represents that he or she has read and is familiar with
the terms and provisions thereof, has had an opportunity to obtain the advice of
counsel of his or her choice prior to executing this Agreement and fully
understands all provisions of the Agreement and the Plan; (c) accepts these RSUs
subject to all of the terms and provisions thereof; (d) consents and agrees to
all amendments that have been made to the Plan since it was adopted in 2007 (and
for the avoidance of doubt consents and agrees to each amended term reflected in
the Plan as in effect on the date of this Agreement), and consents and agrees
that all options and restricted stock units, if any, held by the Participant
that were previously granted under the Plan as it has existed from time to time
are now governed by the Plan as in effect on the date of this Agreement (except
to the extent the Committee has expressly provided that a particular Plan
amendment does not apply retroactively); and (e) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.





--------------------------------------------------------------------------------





[If the Agreement is signed in paper form, complete and execute the following:]
PARTICIPANT
 
DANAHER CORPORATION
 
 
 
 
 
 
Signature
 
Signature
 
 
 
Print Name
 
Print Name
 
 
 
 
 
Title
 
 
 
Residence Address
 
 
 
 
 
 
 
 
Declaration of Data Privacy Consent. By providing the additional signature
below, the undersigned explicitly declares his or her consent to the data
processing operations described in Section 13 of this Agreement. This includes,
without limitation, the transfer of the Participant’s personal data to, and the
processing of such data by, the Company, the Employer or, as the case may be,
the Stock Plan Administrator in the United States. The undersigned may withdraw
his or her consent at any time, with future effect and for any or no reason as
described in Section 13 of this Agreement.
 
 
 
 
 
 
 
 
 
 
 
PARTICIPANT:
 
 
 
 
 
 
 
 
Signature






--------------------------------------------------------------------------------





ADDENDUM A
This Addendum includes additional terms and conditions that govern the RSUs
granted to the Participant if the Participant works and/or resides in one of the
countries listed herein. Capitalized terms used but not defined herein shall
have the same meanings ascribed to them in the Grant Notice, the Agreement or
the Plan.
This Addendum may also include information regarding exchange controls, tax and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect as of November 2018. Such
laws are often complex and change frequently. As a result, the Company strongly
recommends that the Participant not rely on the information contained herein as
the only source of information relating to the consequences of the Participant’s
participation in the Plan because the information may be out of date at the time
the Participant vests in the RSUs or sells Shares acquired under the Plan.
In addition, this Addendum is general in nature and may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure the Participant of any particular result. Accordingly, the Participant
should seek appropriate professional advice as to how the relevant laws in the
Participant’s country apply to the Participant’s specific situation.
If the Participant is a citizen or resident (or is considered as such for local
tax purposes) of a country other than the one in which the Participant is
currently residing and/or working, or if the Participant transfers employment
and/or residency to another country after the grant of the RSUs, the information
contained herein may not be applicable to the Participant in the same manner.





--------------------------------------------------------------------------------





EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”)
Data Privacy
If the Participant resides and/or is employed in the EU / EEA, the following
provision replaces Section 13 of the Agreement:
The Company is located at 2200 Pennsylvania Avenue, NW, Suite 800W, Washington,
D.C., 20037, United States of America and grants RSUs under the Plan to
employees of the Company and its Subsidiaries in its sole discretion. The
Participant should review the following information about the Company’s data
processing practices.
(a)    Data Collection, Processing and Usage. Pursuant to applicable data
protection laws, the Participant is hereby notified that the Company collects,
processes, and uses certain personally-identifiable information about the
Participant; specifically, including the Participant’s name, home address, email
address and telephone number, date of birth, social insurance number or other
identification number, salary, citizenship, job title, any Shares or
directorships held in the Company, and details of all RSUs or any other equity
compensation awards granted, canceled, exercised, vested, or outstanding in the
Participant’s favor, which the Company receives from the Participant or the
Employer. In granting the RSUs under the Plan, the Company will collect the
Participant’s personal data for purposes of allocating Shares and implementing,
administering and managing the Plan. The Company collects, processes and uses
the Participant’s personal data pursuant to the Company’s legitimate interest of
managing the Plan and generally administering employee equity awards and to
satisfy its contractual obligations under the terms of this Agreement. The
Participant’s refusal to provide personal data may affect the Participant’s
ability to participate in the Plan. As such, by participating in the Plan, the
Participant voluntarily acknowledges the collection, processing and use, of the
Participant’s personal data as described herein.
(b)    Stock Plan Administration Service Provider. The Company transfers
participant data to Fidelity Stock Plan Services LLC, an independent service
provider based in the United States, which assists the Company with the
implementation, administration and management of the Plan (the “Stock Plan
Administrator”). In the future, the Company may select a different Stock Plan
Administrator and share the Participant’s personal data with another company
that serves in a similar manner. The Stock Plan Administrator will open an
account for the Participant to receive and trade Shares acquired under the Plan.
The Participant will be asked to agree on separate terms and data processing
practices with the Stock Plan Administrator, which is a condition to the
Participant’s ability to participate in the Plan.
(c)    International Data Transfers. The Company and the Stock Plan
Administrator are based in the United States. The Company can only meet its
contractual obligations to the Participant if the Participant’s personal data is
transferred to the United States. The Company’s legal basis for the transfer of
the Participant’s personal data to the United States is to satisfy its
contractual obligations under the terms of this Agreement and/or its use of the
standard data protection clauses adopted by the EU Commission.
(d)    Data Retention. The Company will use the Participant’s personal data only
as long as is necessary to implement, administer and manage the Participant’s
participation in the Plan or as required to comply with legal or regulatory
obligations, including under tax and securities laws. When the Company no longer
needs the Participant’s personal data, the Company will remove it from its
systems. If the Company keeps the Participant’s data longer, it would be to
satisfy legal or regulatory obligations and the Company’s legal basis would be
for compliance with relevant laws or regulations.
(e)    Data Subjects Rights. The Participant may have a number of rights under
data privacy laws in the Participant’s country of residence. For example, the
Participant’s rights may include the right to (i) request access or copies of
personal data the Company processes, (ii) request rectification of incorrect
data, (iii) request deletion of data, (iv) place restrictions on processing, (v)
lodge complaints with competent authorities in the Participant’s country of
residence, and/or (vi) request a list with the names and addresses of any
potential recipients of the Participant’s personal data. To receive
clarification regarding the Participant’s rights or to exercise his or her
rights, the Participant should contact his or her local human resources
department.
ARGENTINA
Labor Law Acknowledgement
This provision supplements Section 17 of the Agreement:
In accepting the RSUs, the Participant acknowledges and agrees that the grant of
RSUs is made by the Company (not the Employer) in its sole discretion and that
the value of the RSUs or any Shares acquired under the Plan shall not constitute
salary or wages for any purpose under Argentine labor law, including, but not
limited to, the calculation of (i) any labor benefits





--------------------------------------------------------------------------------





including, without limitation, vacation pay, thirteenth salary, compensation in
lieu of notice, annual bonus, disability, and leave of absence payments, etc.,
or (ii) any termination or severance indemnities or similar payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered as
salary or wages for any purpose under Argentine labor law, the Participant
acknowledges and agrees that such benefits shall not accrue more frequently than
on the relevant Vesting Date(s).
Securities Law Notice
The Participant understands that neither the grant of the RSUs nor Shares issued
pursuant to the RSUs constitute a public offering as defined by the Law N°
17,811, or any other Argentine law. The offering of the RSUs is a private
placement and the underlying Shares are not listed on any stock exchange in
Argentina. As such, the offering is not subject to the supervision of any
Argentine governmental authority.
Foreign Asset/Account Reporting Information
If the Participant holds the Shares as of December 31 of any year, the
Participant is required to report the holding of the Shares on his or her
personal tax return for the relevant year.
AUSTRALIA
RSUs Conditioned on Satisfaction of Regulatory Obligations
If the Participant is (a) a director of a Subsidiary incorporated in Australia,
or (b) a person who is a management-level executive of a Subsidiary incorporated
in Australia and who also is a director of a Subsidiary incorporated outside of
Australia, the grant of the RSUs is conditioned upon satisfaction of the
shareholder approval provisions of section 200B of the Corporations Act 2001
(Cth) in Australia.
Australian Offer Document
The Participant understands that the offering of the Plan in Australia is
intended to qualify for exemption from the prospectus requirements under Class
Order 14/1000 issued by the Australian Securities and Investments Commission.
Participation in the Plan is subject to the terms and conditions set forth in
the Australian Offer Document, (which is attached hereto as Addendum C), the
Plan and this Agreement provided to the Participant.
Termination
Section 4(c) of this Agreement (Retirement) shall not apply to any Participant
who as of the Date of Grant is on permanent, non-temporary assignment in
Australia. Instead, the provisions of Section 4(a) (General), shall apply,
notwithstanding the provisions therein regarding Early Retirement and Normal
Retirement to the contrary.
Tax Information
The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) (the “Act”) applies (subject to the conditions in that Act).
Exchange Control Notice
Exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers of any amount. The Australian bank assisting
with the transaction will file the report for the Participant. If there is no
Australian bank involved in the transfer, the Participant will be responsible
for filing the report.
AUSTRIA
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Austria. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in Austria. In the absence of a statutory retirement age in such
jurisdiction, “Normal Retirement” shall mean attainment of the customary age for
retirement in Austria.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Austria, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
Exchange Control Notice
If the Participant holds Shares acquired under the Plan outside of Austria, the
Participant must submit a report to the Austrian National Bank. An exemption
applies if the value of the Shares as of any given quarter does not exceed
€30,000,000 or as of December 31 does not exceed €5,000,000. If the former
threshold is exceeded, quarterly obligations are imposed, whereas if the latter
threshold is exceeded, annual reports must be given. The deadline for filing the
quarterly report is the 15th day of the month following the end of the
respective quarter. The annual reporting date is December 31 and the deadline
for filing the annual report is January 31 of the following year.
When the Participant sells Shares acquired under the Plan or receives a dividend
payment, there may be exchange control obligations if the cash proceeds are held
outside of Austria. If the transaction volume of all accounts abroad exceeds
€10,000,000, the movements and balances of all accounts must be reported
monthly, as of the last day of the month, on or before the fifteenth day of the
following month, on the prescribed form (Meldungen SI-Forderungen und/oder
SI-Verpflichtungen).
BELGIUM
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Belgium. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in Belgium. In the absence of a statutory retirement age in such
jurisdiction, “Normal Retirement” shall mean attainment of the customary age for
retirement in Belgium.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Belgium, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
Foreign Asset/Account Reporting Information
The Participant is required to report any securities (e.g., Shares acquired
under the Plan) or bank accounts (including brokerage accounts) opened and
maintained outside of Belgium on his or her annual tax return. The Participant
will also be required to complete a separate report, providing the National Bank
of Belgium with details regarding any such account (including the account
number, the name of the bank in which such account is held and the country in
which such account is located). This report, as well as additional information
on how to complete it, can be found on the website of the National Bank of
Belgium, www.nbb.be, under Kredietcentrales / Centrales des crédits caption.
Stock Exchange Tax Information
A stock exchange tax applies to transactions executed by a Belgian resident
through a non-Belgian financial intermediary, such as a U.S. broker. The stock
exchange tax will apply when Shares acquired pursuant to the RSUs are sold. The
Participant should consult with a personal tax or financial advisor for
additional details on the Participant’s obligations with respect to the stock
exchange tax.
Brokerage Account Tax Information
Belgian residents are subject to a brokerage account tax if the average annual
value of securities (including Shares acquired under the Plan) held by such
resident in a brokerage account exceeds certain thresholds. As the calculation
of this tax is complex, the Participant should consult with the Participant’s
personal tax or financial advisor for details on the applicability of this tax.
BRAZIL
Labor Law Policy and Acknowledgment





--------------------------------------------------------------------------------





This provision supplements Section 17 of the Agreement:
By accepting the RSUs, the Participant agrees that he or she is (i) making an
investment decision; (ii) the Shares will be issued to the Participant only if
the Vesting Conditions are met and (iii) the value of the underlying Shares is
not fixed and may increase or decrease in value over the vesting period without
compensation to the Participant.
Compliance with Law
By accepting the RSUs, the Participant acknowledges that he or she agrees to
comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of the RSUs, and the sale of Shares acquired under
the Plan and the receipt of any dividends.
Foreign Asset/Account Reporting Information
If the Participant is a resident or domiciled in Brazil, the Participant may be
required to submit an annual declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil. If the aggregate value of such assets and
rights is US$100,000 or more but less than US$100,000,000, a declaration must be
submitted annually. If the aggregate value exceeds US$100,000,000, a declaration
must be submitted quarterly.
CANADA
RSUs Payable Only in Shares
RSUs granted to Participants in Canada shall be paid in Shares only. In no event
shall any of such RSUs be paid in cash, notwithstanding any discretion contained
in the Plan, or any provision in the Agreement to the contrary.
The following two provisions apply if the Participant is a resident of Quebec:
Consent to Receive Information in English
The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be written
in English.
Les parties reconnaissent avoir exigé la rédaction en anglais du présent
Contrat, ainsi que de tous documents exécutés, avis donnés ou procédures
judiciaires intentées, en vertu du, ou liés directement ou indirectement, au
présent Contrat.
Data Privacy
The following provision supplements Section 13 of the Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Participant’s awards under the Plan. The Participant further authorizes the
Company, its Subsidiaries, and the Stock Plan Administrator, to disclose and
discuss the Participant’s participation in the Plan with their respective
advisors. The Participant further authorizes the Company and its Subsidiaries to
record such information and to keep such information in his or her employee
file.
Securities Law Notice
The Participant is permitted to sell Shares acquired under the Plan through the
designated broker appointed under the Plan, if any (or any other broker
acceptable to the Company), provided the resale of Shares acquired under the
Plan takes place outside of Canada through the facilities of a stock exchange on
which the Shares is listed. The Shares are currently listed on the New York
Stock Exchange.
Foreign Asset/Account Reporting Information
Foreign property, including the RSUs, Shares acquired under the Plan, and other
rights to receive shares of a non-Canadian company held by a Canadian resident
must generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time during the year. Thus, unvested RSUs must be reported – generally at a nil
cost – if the C$100,000 cost threshold is exceeded because the Participant holds
other foreign property. When Shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the Shares. The ACB would ordinarily equal the
fair market value of the Shares at the time of acquisition, but if the
Participant owns other shares of the Company, this ACB may need to be averaged
with the ACB of the other shares. The Participant should consult his or her
personal legal advisor to ensure compliance with applicable reporting
obligations.





--------------------------------------------------------------------------------





CHILE
Securities Law Notice
The grant of the RSUs is not intended to be a public offering of securities in
Chile but instead is intended to be a private placement.
a)The starting date of the offer will be the Date of Grant (as defined in the
Agreement), and this offer conforms to General Ruling No. 336 of the Chilean
Commission of the Financial Market (“CMF”);
b)The offer deals with securities not registered in the Registry of Securities
or in the Registry of Foreign Securities of the CMF, and therefore such
securities are not subject to its oversight;
c)The issuer is not obligated to provide public information in Chile regarding
the foreign securities, as such securities are not registered with the CMF; and
d)The foreign securities shall not be subject to public offering as long as they
are not registered with the corresponding registry of securities in Chile.
a)La fecha de inicio de la oferta será el de la fecha de otorgamiento (o “Date
of Grant”, según este término se define en el documento denominado “Agreement”)
y esta oferta se acoge a la norma de Carácter General N° 336 de la Comisión para
el Mercado Financiero de Chile (“CMF”);
b)La oferta versa sobre valores no inscritos en el Registro de Valores o en el
Registro de Valores Extranjeros que lleva la CMF, por lo que tales valores no
están sujetos a la fiscalización de ésta;
c)Por tratar de valores no inscritos en la CMF no existe la obligación por parte
del emisor de entregar en Chile información pública respecto de esos valores; y
d)Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.
Exchange Control Notice
According to the International Exchange Transaction Regulations (“IETR”) issued
by the Central Bank of Chile, it is arguable whether the acquisition of the
Shares for which the Participant does not remit funds abroad represents an
“investment operation”. In case the acquisition qualifies as an investment
operation under the IETR and the aggregate value of any Shares exceeds
US$10,000, the Participant must sign Annex 1 of the Manual of Chapter XII of the
Foreign Exchange Regulations and file it directly with the Central Bank within
the first ten (10) days of the month following the settlement of the RSUs.
The Participant is not required to repatriate funds obtained from the sale of
Shares or the receipt of any dividends to Chile. However, if the Participant
decides to repatriate such funds, the Participant must do so through the Formal
Exchange Market if the amount of the funds exceeds US$10,000. In such case, the
Participant must report the payment to a commercial bank or registered foreign
exchange office receiving the funds. However, if the Participant does not
repatriate the funds and uses such funds for the payment of other obligations
contemplated under a different Chapter of the Foreign Exchange Regulations, the
Participant must sign Annex 1 of the Manual of Chapter XII of the Foreign
Exchange Regulations and file it directly with the Central Bank of Chile within
the first ten (10) days of the month immediately following the transaction.
If the Participant’s aggregate investments held outside of Chile exceeds
US$5,000,000 (including the value of Shares acquired under the Plan), the
Participant must report the investments annually to the Central Bank. Annex 3.1
of Chapter XII of the Foreign Exchange Regulations must be used to file this
report.
Please note that exchange control regulations in Chile are subject to change.
The Participant should consult with his or her personal legal advisor regarding
any exchange control obligations that the Participant may have prior to the
vesting of the RSUs.
Foreign Asset/Account Reporting Information
The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding: (i) the taxes paid abroad which they will use as
a credit against Chilean income taxes, and (ii) the results of foreign
investments. These annual reporting obligations must be complied with by
submitting a sworn statement setting forth this information before June 30 of
each year, depending on the assets and/or taxes being reported. The forms to be
used to submit the sworn statement are Tax Form 1853 “Annual Sworn Statement
Regarding Credits for Taxes Paid Abroad” and Tax Form 1851 “Annual Sworn





--------------------------------------------------------------------------------





Statement Regarding Investments Held Abroad.” If the Participant is not a
Chilean citizen and has been a resident in Chile for less than three (3) years,
the Participant is exempt from the requirement to file Tax Form 1853. These
statements must be submitted electronically through the CIRS website:
www.sii.cl.
CHINA
Exchange Control Restrictions Applicable to Participants who are PRC Nationals
If the Participant is a local national of the People’s Republic of China
(“PRC”), the Participant understands and agrees that upon RSU vesting the
underlying Shares may be sold immediately or, at the Company’s discretion, at a
later time. The Participant further agrees that the Company is authorized to
instruct its designated broker to assist with the mandatory sale of such Shares
(on the Participant’s behalf pursuant to this authorization), and the
Participant expressly authorizes such broker to complete the sale of such
Shares. The Participant acknowledges that the Company’s designated broker is
under no obligation to arrange for the sale of the Shares at any particular
price. Upon the sale of the Shares, the Company agrees to pay the cash proceeds
from the sale, less any brokerage fees or commissions, to the Participant in
accordance with applicable exchange control laws and regulations and provided
any liability for Tax Related-Items resulting from the vesting of the RSUs has
been satisfied. Due to fluctuations in the Share price and/or the U.S. Dollar
exchange rate between the Vesting Date and (if later) the date on which the
Shares are sold, the sale proceeds may be more or less than the fair market
value of the Shares on the Vesting Date. The Participant understands and agrees
that the Company is not responsible for the amount of any loss the Participant
may incur and that the Company assumes no liability for any fluctuations in the
Share price and/or U.S. Dollar exchange rate.
The Participant understands and agrees that, due to exchange control laws in
China, the Participant will be required to immediately repatriate to China the
cash proceeds from the sale of any Shares acquired at vesting of the RSUs and
any dividends received in relation to the Shares. The Participant further
understands that, under local law, such repatriation of the cash proceeds may
need to be effectuated through a special exchange control account to be approved
by the local foreign exchange administration, and the Participant hereby
consents and agrees that the proceeds from the sale of Shares acquired under the
Plan and any dividends received in relation to the Shares may be transferred to
such special account prior to being delivered to the Participant. The proceeds
may be paid to the Participant in U.S. Dollars or local currency at the
Company’s discretion. In the event the proceeds are paid to the Participant in
U.S. Dollars, the Participant understands that he or she will be required to set
up a U.S. Dollar bank account in China and provide the bank account details to
the Employer and/or the Company so that the proceeds may be deposited into this
account. In addition, the Participant understands and agrees that the
Participant will be responsible for converting the proceeds into Renminbi Yuan
at the Participant’s expense.
If the proceeds are paid to the Participant in local currency, the Participant
agrees to bear any currency fluctuation risk between the time the Shares are
sold or dividends are paid and the time the proceeds are distributed to the
Participant through any such special account.
Exchange Control Notice Applicable to Participants in the PRC
If the Participant is a local national of the PRC, the Participant understands
that exchange control restrictions may limit the Participant’s ability to access
and/or convert funds received under the Plan, particularly if these amounts
exceed US$50,000. The Participant should confirm the procedures and requirements
for withdrawals and conversions of foreign currency with his or her local bank
prior to the vesting of the RSUs/sale of Shares.
The Participant agrees to comply with any other requirements that may be imposed
by the Company in the future in order to facilitate compliance with exchange
control requirements in the Peoples’ Republic of China.
Foreign Asset/Account Reporting Information
PRC residents are required to report to SAFE details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions. The Participant may be subject to reporting obligations for the
Shares or awards acquired under the Plan and Plan-related transactions. It is
the Participant’s responsibility to comply with this reporting obligation and
the Participant should consult his/her personal tax advisor in this regard.
COLOMBIA
Labor Law Acknowledgement
The following provision supplements Section 17 of the Agreement:





--------------------------------------------------------------------------------





The Participant acknowledges that pursuant to Article 15 of Law 50/1990 (Article
128 of the Colombian Labor Code), the Plan, the RSUs, the underlying Shares, and
any other amounts or payments granted or realized from participation in the Plan
do not constitute a component of the Participant’s “salary” for any purpose. To
this extent, they will not be included and/or considered for purposes of
calculating any and all labor benefits, such as legal/fringe benefits,
vacations, indemnities, payroll taxes, social insurance contributions or any
other labor-related amount which may be payable.
Securities Law Notice
The Shares are not and will not be registered with the Colombian registry of
publicly traded securities (Registro Nacional de Valores y Emisores), and
therefore, the Shares cannot be offered to the public in Colombia. Nothing in
the Agreement shall be construed as making a public offer of securities, or the
promotion of financial products in Colombia.
Exchange Control Notice
Foreign investments must be registered with the Central Bank of Colombia (Banco
de la República). Upon the subsequent sale or other disposition of investments
held abroad, the registration with the Central Bank must be canceled, the
proceeds from the sale or other disposition of the Shares must be repatriated to
Colombia and the appropriate Central Bank form must be filed (usually with the
Participant’s local bank). The Participant acknowledges that he or she
personally is responsible for complying with Colombian exchange control
requirements.
Foreign Asset/Account Reporting Information
An annual informative return must be filed with the Colombian Tax Office
detailing any assets held abroad (including the Shares acquired under the Plan).
If the individual value of any of these assets exceeds a certain threshold, each
asset must be described (e.g., its nature and its value) and the jurisdiction in
which it is located must be disclosed. The Participant acknowledges that he or
she personally is responsible for complying with this tax reporting requirement.
CROATIA
Exchange Control Notice
The Participant must report any foreign investments (including Shares acquired
under the Plan) to the Croatian National Bank for statistical purposes. However,
because exchange control regulations may change without notice, the Participant
should consult with his or her legal advisor to ensure compliance with current
regulations. The Participant acknowledges that he or she personally is
responsible for complying with Croatian exchange control laws.
CZECH REPUBLIC
Termination
Section 4(c) of this Agreement (Retirement) shall not apply to any Participant
who as of the Date of Grant is on permanent, non-temporary assignment in the
Czech Republic. Instead, the provisions of Section 4(a) (General), shall apply,
notwithstanding the provisions therein regarding Early Retirement and Normal
Retirement to the contrary.
Exchange Control Notice
Upon request of the Czech National Bank (the “CNB”), the Participant may need to
report the following to the CNB: foreign direct investments, financial credits
from abroad, investment in foreign securities and associated collection and
payments (Shares and proceeds from the sale of the Shares may be included in
this reporting requirement). The Participant may need to report the following
even in the absence of a request from the CNB: foreign direct investments with a
value of CZK 2,500,000 or more in the aggregate or other foreign financial
assets with a value of CZK 200,000,00 or more. Because exchange control
regulations change frequently and without notice, the Participant should consult
his or her personal legal advisor prior to vesting of the RSUs and the sale of
Shares to ensure compliance with current regulations. It is the Participant’s
responsibility to comply with Czech exchange control laws, and neither the
Company nor any Subsidiary will be liable for any resulting fines or penalties.
DENMARK
Danish Stock Option Act
Notwithstanding anything in this Agreement to the contrary, the treatment of the
RSUs upon the Participant’s termination of employment with the Company or an
Eligible Subsidiary, as applicable, shall be governed by the Danish Stock Option
Act, as in effect at the time of the Participant’s termination (as determined by
the Committee in its discretion in consultation with legal





--------------------------------------------------------------------------------





counsel). By accepting the RSUs, the Participant acknowledges that he or she has
received a Danish translation of an Employer Statement, which is being provided
to comply with the Danish Stock Option Act.
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Denmark. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in Denmark. In the absence of a statutory retirement age in such
jurisdiction, “Normal Retirement” shall mean attainment of the customary age for
retirement in Denmark.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Denmark, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
Foreign Asset/Account Reporting Information
The establishment of an account holding Shares or an account holding cash
outside Denmark must be reported to the Danish Tax Administration. The form
which should be used in this respect may be obtained from a local bank. (Please
note that these obligations are separate from and in addition to the
securities/tax reporting obligations described below.)
Securities Law/Tax Notice
If the Participant holds Shares acquired under the Plan in a brokerage account
with a broker or bank outside Denmark, the Participant is required to inform the
Danish Tax Administration about the account. For this purpose, the Participant
must file a Form V (Erklaering V) with the Danish Tax Administration. Both the
Participant and the bank/broker must sign the Form V. By signing the Form V, the
bank/broker undertakes an obligation, without further request each year and not
later than on February 1 of the year following the calendar year to which the
information relates, to forward certain information to the Danish Tax
Administration concerning the content of the account. In the event that the
applicable broker or bank with which the account is held does not wish to, or,
pursuant to the laws of the country in question, is not allowed to assume such
obligation to report, the Participant acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage
account and Shares deposited therein to the Danish Tax Administration as part of
his or her annual income tax return. By signing the Form V, the Participant
authorizes the Danish Tax Administration to examine the account. A sample of the
Form V can be found at the following website: www.skat.dk.
In addition, if the Participant opens a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark, the
Participant is also required to inform the Danish Tax Administration about this
account. To do so, the Participant must also file a Form K (Erklaering K) with
the Danish Tax Administration. The Form K must be signed both by the Participant
and by the applicable broker or bank where the account is held. By signing the
Form K, the broker/bank undertakes an obligation, without further request each
year and not later than on February 1 of the year following the calendar year to
which the information relates, to forward certain information to the Danish Tax
Administration concerning the content of the account. In the event that the
applicable financial institution (broker or bank) with which the account is
held, does not wish to, or, pursuant to the laws of the country in question, is
not allowed to assume such obligation to report, the Participant acknowledges
that he or she is solely responsible for providing certain details regarding the
foreign brokerage or bank account to the Danish Tax Administration as part of
the Participant’s annual income tax return. By signing the Form K, the
Participant authorizes the Danish Tax Administration to examine the account. A
sample of Form K can be found at the following website: www.skat.dk.
FINLAND
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Finland. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such





--------------------------------------------------------------------------------





Participant’s attainment of the statutory retirement age in Finland. In the
absence of a statutory retirement age in such jurisdiction, “Normal Retirement”
shall mean attainment of the customary age for retirement in Finland.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Finland, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
FRANCE
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in France. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in France. In the absence of a statutory retirement age in such
jurisdiction, “Normal Retirement” shall mean attainment of the customary age for
retirement in France.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in France, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
Consent to Receive Information in English
By accepting the RSUs, the Participant confirms having read and understood the
Plan, the Grant Notice, the Agreement and this Addendum B, including all terms
and conditions included therein, which were provided in the English language.
The Participant accepts the terms of those documents accordingly.
Consentement afin de Recevoir des Informations en Anglais
En acceptant les  droits sur des actions assujettis à restrictions (« restricted
stock units » ou « RSUs »), le Participant confirme avoir lu et compris le Plan,
la Notification d’Attribution, le Contrat et la présente Annexe B, en ce compris
tous les termes et conditions y relatifs, qui ont été fournis en langue
anglaise. Le Participant accepte les termes de ces documents en connaissance de
cause.
Foreign Asset/Account Reporting Information
The Participant may hold any Shares acquired under the Plan, any sales proceeds
resulting from the sale of Shares or any dividends paid on such Shares outside
of France, provided the Participant declares all foreign accounts, whether open,
current, or closed, in his or her income tax return. Failure to complete this
reporting triggers penalties for the resident. Further, French residents with
foreign account balances exceeding prescribed amounts may have additional
monthly reporting obligations.
GERMANY
Termination
Section 4(c) of this Agreement (Retirement) shall not apply to any Participant
who as of the Date of Grant is on permanent, non-temporary assignment in
Germany. Instead, the provisions of Section 4(a) (General), shall apply,
notwithstanding the provisions therein regarding Early Retirement and Normal
Retirement to the contrary.
Exchange Control Notice
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In case of payments in connection with
securities (including proceeds realized upon the sale of Shares or the receipt
of dividends), the report must be made by the 5th day of the month following the
month in which the payment was received. The form must be filed electronically
and the form of report (“Allgemeine Meldeportal Statistik”) can be accessed via
the Bundesbank’s website (www.bundesbank.de) and is available in both German and
English. The Participant acknowledges that he or she personally is responsible
for complying with applicable reporting requirements.





--------------------------------------------------------------------------------





HONG KONG
Form of Settlement
Notwithstanding any discretion contained in the Plan or anything to the contrary
in the Agreement, the RSUs are payable in Shares only.
Sale Restriction
Shares received at vesting are accepted as a personal investment. In the event
that the RSUs vest and Shares are issued to the Participant (or the
Participant’s heirs) within six (6) months of the Date of Grant, the Participant
(or the Participant’s heirs) agrees that the Shares will not be offered to the
public or otherwise disposed of prior to the six (6)-month anniversary of the
Date of Grant.
Securities Law Notice
WARNING: The contents of this document have not been reviewed by any regulatory
authority in Hong Kong. The Participant is advised to exercise caution in
relation to the offer. If the Participant is in any doubt about any of the
contents of this document, the Participant should obtain independent
professional advice. Neither the grant of the RSUs nor the issuance of the
Shares upon vesting of the RSUs constitutes a public offering of securities
under Hong Kong law and is available only to employees of the Company and its
Subsidiaries. The Agreement, including this Addendum B, the Plan and other
incidental communication materials distributed in connection with the RSUs (i)
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong and (ii) are intended only for the personal use of each
eligible employee of the Company or its Subsidiaries and may not be distributed
to any other person.
Nature of Scheme
The Company specifically intends that the Plan will not be treated as an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
HUNGARY
Termination
Section 4(c) of this Agreement (Retirement) shall not apply to any Participant
who as of the Date of Grant is on permanent, non-temporary assignment in
Hungary. Instead, the provisions of Section 4(a) (General), shall apply,
notwithstanding the provisions therein regarding Early Retirement and Normal
Retirement to the contrary.
INDIA
Exchange Control Notice
The Participant must repatriate any proceeds from the sale of the Shares and any
cash dividends acquired under the Plan to India and convert the proceeds into
local currency within a certain period from the time of receipt (90 days for
sale proceeds and within 180 days for dividend payments, or within such other
period of time as may be required under applicable regulations and to convert
the proceeds into local currency). The Participant will receive a foreign inward
remittance certificate (“FIRC”) from the bank where the Participant deposits the
foreign currency. The Participant should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.
It is the Participant’s responsibility to comply with exchange control laws in
India, and neither the Company nor the Employer will be liable for any fines or
penalties resulting from the Participant’s failure to comply with applicable
laws.
Foreign Asset/Account Reporting Information
The Participant is required to declare his or her foreign bank accounts and any
foreign financial assets (including Shares held outside India) in the
Participant’s annual tax return.  It is the Participant’s responsibility to
comply with this reporting obligation and the Participant should consult his or
her personal advisor in this regard as significant penalties may apply in the
case of non-compliance.
INDONESIA
Language Consent





--------------------------------------------------------------------------------





A translation of the documents relating to this grant into Bahasa Indonesia can
be provided to Participant upon request to Danaher’s Corporate Compensation
department.  By accepting the RSUs, the Participant (i) confirms having read and
understood the documents relating to the RSUs (i.e., the Plan and the Agreement)
which were provided in the English language, (ii) accepts the terms of those
documents accordingly, and (iii) agrees not to challenge the validity of this
document based on Law No. 24 of 2009 on National Flag, Language, Coat of Arms
and National Anthem or the implementing Presidential Regulation (when issued).
Persetujuan Bahasa
Terjemahan dari dokumen-dokumen terkait dengan pemberian ini ke Bahasa Indonesia
dapat disediakan untuk Peserta berdasarkan permintaan kepada Danaher’s Corporate
Compensation department. Dengan menerima Pemberian, Peserta (i) memberikan
konfirmasi bahwa anda telah membaca dan memahami dokumen-dokumen berkaitan
dengan Pemberian ini (yaitu, Program dan Perjanjian) yang disediakan dalam
Bahasa Inggris, (ii) menerima persyaratan di dalam dokumen-dokumen tersebut, dan
(iii) setuju untuk tidak mengajukan keberatan atas keberlakuan dari dokumen ini
berdasarkan Undang-Undang No. 24 Tahun 2009 tentang Bendera, Bahasa dan Lambang
Negara serta Lagu Kebangsaan ataupun Peraturan Presiden sebagai pelaksanaannya
(ketika diterbitkan).
Exchange Control Notice
Indonesian residents must provide Bank Indonesia with information on foreign
exchange activities (e.g., remittance of proceeds from the sale of Shares into
Indonesia) via a monthly report submitted online through Bank Indonesia’s
website. The report is due no later than the 15th day of the month following the
month in which the activity occurred.
In addition, when proceeds from the sale of Shares are remitted into Indonesia,
a statistical reporting requirement will apply and the Indonesian bank executing
the transaction may request information from the Participant and the Participant
will be obliged to provide such information so that the bank can fulfill this
reporting requirement to Bank Indonesia.
IRELAND
Termination
Section 4(c) of this Agreement (Retirement) shall not apply to any Participant
who as of the Date of Grant is on permanent, non-temporary assignment in
Ireland. Instead, the provisions of Section 4(a) (General), shall apply,
notwithstanding the provisions therein regarding Early Retirement and Normal
Retirement to the contrary.
ISRAEL
Trust Arrangement
The Participant understands and agrees that the RSUs awarded under the Agreement
are awarded subject to and in accordance with the terms and conditions of the
Plan, the Sub-Plan for Israel (the “Sub-Plan”), the Trust Agreement (the “Trust
Agreement”) between the Company and the Company’s trustee appointed by the
Company or its Subsidiary in Israel (the “Trustee”), or any successor trustee.
In the event of any inconsistencies between the Sub-Plan, the Agreement and/or
the Plan, the Sub-Plan will govern.
Type of Grant
The RSUs are intended to qualify for favorable tax treatment in Israel as a “102
Capital Gains Track Grant” (as defined in the Sub-Plan) subject to the terms and
conditions of “Section 102” (as defined in the Sub-Plan) and the rules
promulgated thereunder. Notwithstanding the foregoing, by accepting the RSUs,
the Participant acknowledges that the Company cannot guarantee or represent that
the favorable tax treatment under Section 102 will apply to the RSUs.
By accepting the RSUs, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the terms and
provisions of Section 102, the Plan, the Sub-Plan, the Trust Agreement and the
Agreement; (b) accepts the RSUs subject to all of the terms and conditions of
the Agreement, the Plan, the Sub-Plan, the Trust Agreement and Section 102 and
the rules promulgated thereunder; and (c) agrees that the RSUs and/or any Shares
issued in connection therewith, will be registered for the benefit of the
Participant in the name of the Trustee as required to qualify under Section 102.
The Participant hereby undertakes to release the Trustee from any liability in
respect of any action or decision duly taken and bona fide executed in relation
to the Plan, or any RSUs or the Shares granted thereunder. The Participant
agrees to execute any and all documents which the Company or the Trustee may
reasonably determine to be necessary in order to comply with Section 102 and the
Income Tax Ordinance (New Version) – 1961 (“ITO”).





--------------------------------------------------------------------------------





Electronic Delivery
The following provision supplements Section 12 of the Agreement.
To the extent required pursuant to Israeli tax law and/or by the Trustee, the
Participant consents and agrees to deliver hard-copy written notices and/or
actual copies of any notices or confirmations provided by the Participant
related to his or her participation in the Plan.
Data Privacy
The following provision supplements Section 13 of the Agreement:
Without derogating from the scope of Section 13 of the Agreement, the
Participant hereby explicitly consents to the transfer of Data between the
Company, the Trustee, and/or a designated Plan broker, including any requisite
transfer of such Data outside of the Participant’s country and further transfers
thereafter as may be required to a broker or other third party.
Securities Law Information
This grant does not constitute a public offering under the Securities Law, 1968.
ITALY
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Italy. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in Italy. In the absence of a statutory retirement age in such jurisdiction,
“Normal Retirement” shall mean attainment of the customary age for retirement in
Italy.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Italy, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
Plan Document Acknowledgement
In accepting the RSUs, the Participant acknowledges that he or she has received
a copy of the Plan and the Agreement, has reviewed the Plan and the Agreement
(including this Addendum B), in their entirety and fully understands and accepts
all provisions of the Plan and the Agreement (including this Addendum B).
The Participant further acknowledges that he or she has read and specifically
and expressly approves without limitation, the following sections of the
Agreement: Section 7: Tax Obligations; Section 16: Governing Law and Venue;
Section 17: Nature of RSUs; Section 25: Addendum B; Section 26: Imposition of
Other Requirements; Section 27: Recoupment; and the Data Privacy section above.
Foreign Asset/Account Reporting Information
Italian residents who, at any time during the fiscal year, hold foreign
financial assets (including cash and Shares) which may generate income taxable
in Italy are required to report these assets on their annual tax returns (UNICO
Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax return is due. These reporting obligations will also
apply to Italian residents who are the beneficial owners of foreign financial
assets under Italian money laundering provisions.
JAPAN
Foreign Asset/Account Reporting Information
The Participant will be required to report details of any assets held outside
Japan as of December 31st to the extent such assets have a total net fair market
value exceeding ¥50,000,000. This report is due by March 15 each year. The
Participant should consult with his or her personal tax advisor as to whether
the reporting obligation applies to him or her and whether the requirement
extends to any outstanding RSUs or Shares acquired under the Plan.





--------------------------------------------------------------------------------





KAZAKHSTAN
None.
KOREA
Exchange Control Notice
If the Participant realizes US$500,000 or more from the sale of Shares or the
receipt of any dividends with respect to RSUs granted prior to July 18, 2017,
Korean exchange control laws may require the Participant to repatriate the
proceeds back to Korea within three (3) years of the sale/receipt.
Foreign Asset/Account Reporting Information
Korean residents must declare all foreign financial accounts (e.g., non-Korean
bank accounts, brokerage accounts) based in foreign countries that have not
entered into an “inter-governmental agreement for automatic exchange of tax
information” with Korea to the Korean tax authority and file a report with
respect to such accounts if the value of such accounts exceeds a certain
threshold. The Participant should consult with the Participant’s personal tax
advisor for additional information about this reporting obligation, including
whether or not there is an applicable inter-governmental agreement between Korea
and the U.S. (or any other country where the Participant may hold any Shares or
cash acquired in connection with the Plan).
LUXEMBOURG
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to the Participant if, as of the Date of Grant, the Participant is on permanent,
non-temporary assignment in the Netherlands. Instead, the provisions of Section
4(a) (General), shall apply, notwithstanding the provisions therein regarding
Early Retirement to the contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement), the definition of “Normal Retirement” set forth
in the Plan shall not apply and instead “Normal Retirement” shall mean the
Participant’s attainment of the statutory retirement age in the Netherlands. In
the absence of a statutory retirement age in such jurisdiction, “Normal
Retirement” shall mean attainment of the customary age for retirement in the
Netherlands.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
the Participant works in a jurisdiction other than in Luxembourg, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply the retirement provisions of this Agreement that are
applicable in such other jurisdiction.
MEXICO
Labor Law Acknowledgement
This provision supplements Section 17 of the Agreement.
By accepting the RSUs, the Participant acknowledges that he or she understands
and agrees that: (i) the RSUs are not related to the salary and other
contractual benefits granted to the Participant by the Employer; and (ii) any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of employment.
Policy Statement
The grant of the RSUs the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.
The Company, with registered offices at 2200 Pennsylvania Avenue, NW, Suite
800W, Washington, D.C., 20037, United States of America, is solely responsible
for the administration of the Plan. Participation in the Plan and the
acquisition of Shares under the Plan does not, in any way establish an
employment relationship between the Participant and the Company since the
Participant is participating in the Plan on a wholly commercial basis and the
Participant’s sole employer is the Subsidiary employing the Participant, as
applicable, nor does it establish any rights between the Participant and the
Employer.
Plan Document Acknowledgment
By participating in the Plan, Participant acknowledges that he or she has
received copies of the Plan and the Agreement, has reviewed the Plan and the
Agreement in their entirety and fully understands and accept all provisions of
the Plan and the Agreement.





--------------------------------------------------------------------------------





In addition, by participating in the Plan, the Participant further acknowledges
that he or she has read and specifically and expressly approves the terms and
conditions in Section 17 of the Agreement, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right; (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (iii) participation in the Plan is
voluntary; and (iv) the Company and its Subsidiaries are not responsible for any
decrease in the value of the Shares underlying the RSUs.
Finally, the Participant hereby declares that he or she does not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of participation in the Plan and therefore grants a full and
broad release to the Employer and the Company and its Subsidiaries with respect
to any claim that may arise under the Plan.
Spanish Translation
Reconocimiento de la Ley Laboral
Esta disposición complementa la Sección 17 del Acuerdo.
Al aceptar el RSU,el Participante reconoce entiende y acuerda que: (i) la RSU no
se encuentra relacionada con el salario ni con otras prestaciones contractuales
concedidas al Participante por del patrón; y (ii) cualquier modificación del
Plan o su terminación no constituye un cambio o detrimento en los términos y
condiciones de empleo.
Declaración de Política
La concesión del RSU que la Compañía está haciendo bajo el Plan es unilateral y
discrecional y, por lo tanto, la Compañía se reserva el derecho absoluto de
modificar y discontinuar el mismo en cualquier momento, sin ninguna
responsabilidad.
La Compañía, con oficinas registradas ubicadas en 2200 Pennsylvania Avenue, NW,
Suite 800W, Washington, D.C., Estados Unidos de Norteamérica, es la única
responsable por la administración del Plan. La participación en el Plan y la
adquisición de Acciones no establece de forma alguna, una relación de trabajo
entre el Participante y la Compañía, ya que la participación en el Plan por
parte del Participante es completamente comercial y el único patrón es
Subsidiaria que esta contratando al que tiene la RSU, en caso de ser aplicable,
así como tampoco establece ningún derecho entre el que tiene la RSU y el patrón.
Reconocimiento del Plan de Documentos
Al participar en el Plan, el Participante reconoce que ha recibido copias del
Plan y del Acuerdo, mismos que ha revisado en su totalidad y los entiende
completamente y, que ha entendido y aceptado las disposiciones contenidas en el
Plan y en el Acuerdo.
Adicionalmente, al participar en el Plan, el Participante reconoce que ha leído,
y que aprueba específica y expresamente los términos y condiciones contenidos en
la Sección 17 del Acuerdo, en la cual se encuentra claramente descrito y
establecido lo siguiente: (i) la participación en el Plan no constituye un
derecho adquirido; (ii) el Plan y la participación en el mismo es ofrecida por
la Compañía de forma enteramente discrecional; (iii) la participación en el Plan
es voluntaria; y (iv) la Compañía, así como sus Subsidiarias no son responsables
por cualquier detrimento en el valor de las Acciones en relación con la RSU.
Finalmente, el Participante declara que no se reserva ninguna acción o derecho
para interponer una demanda en contra de la Compañía por compensación, daño o
perjuicio alguno como resultado de la participación en el Plan y en
consecuencia, otorga el más amplio finiquito a su patrón, así como a la
Compañía, a sus Subsidiarias con respecto a cualquier demanda que pudiera
originarse en virtud del Plan.
NETHERLANDS
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in the Netherlands. Instead, the provisions of Section 4(a)
(General), shall apply, notwithstanding the provisions therein regarding Early
Retirement to the contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in the Netherlands. In the absence of a statutory retirement age in such
jurisdiction, “Normal Retirement” shall mean attainment of the customary age for
retirement in the Netherlands.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in the Netherlands, if
required to comply with applicable law, the Committee shall have sole and
absolute discretion to instead apply to such Participant the retirement
provisions of this Agreement that are applicable in such other jurisdiction.
NORWAY
None.
POLAND
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Poland. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in Poland. In the absence of a statutory retirement age in such
jurisdiction, “Normal Retirement” shall mean attainment of the customary age for
retirement in Poland.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Poland, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
Foreign Asset/Account Reporting Information
Polish residents holding foreign securities (e.g., Shares) and/or maintaining
accounts abroad are obligated to file quarterly reports with the National Bank
of Poland incorporating information on transactions and balances of the
securities and cash deposited in such accounts if the value of such securities
and cash (when combined with all other assets held abroad) exceeds PLN
7,000,000.
Exchange Control Notice
Polish residents are also required to transfer funds through a bank account in
Poland if the transferred amount in any single transaction exceeds a specified
threshold (currently EUR 15,000). Polish residents are required to store
documents connected with foreign exchange transactions for a period of five
years from the date the exchange transaction was made.
PORTUGAL
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to the Participant if, as of the Date of Grant, the Participant is on permanent,
non-temporary assignment in Portugal. Instead, the provisions of Section 4(a)
(General), shall apply, notwithstanding the provisions therein regarding Early
Retirement to the contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement), the definition of “Normal Retirement” set forth
in the Plan shall not apply and instead “Normal Retirement” shall mean the
Participant’s attainment of the statutory retirement age in Portugal. In the
absence of a statutory retirement age in such jurisdiction, “Normal Retirement”
shall mean attainment of the customary age for retirement in Portugal.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
the Participant works in a jurisdiction other than in Portugal, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply the retirement provisions of this Agreement that are
applicable in such other jurisdiction.
Language Consent
The Participant hereby expressly declares that he or she is proficient in the
English language and has read, understood and fully accepts and agrees with the
terms and conditions established in the Plan and the Agreement.
Conhecimento da Lingua
O Participante, pelo presente instrumento, declara expressamente que tem pleno
conhecimento da língua inglesa e que leu, compreendeu e livremente aceitou e
concordou com os termos e condições estabelecidas no Plano e do Contrato.





--------------------------------------------------------------------------------





Exchange Control Notice
If the Participant is a Portuguese resident and holds Shares after vesting of
the RSUs, the acquisition of the Shares should be reported to the Banco de
Portugal for statistical purposes. If the Shares are deposited with a commercial
bank or financial intermediary in Portugal, such bank or financial intermediary
will submit the report on the Participant’s behalf. If the Shares are not
deposited with a commercial bank or financial intermediary in Portugal, The
Participant is responsible for submitting the report to the Banco de Portugal,
unless the Participant engages a Portuguese financial intermediary to file the
reports on his or her behalf.
PUERTO RICO
None.
RUSSIA
Securities Law Notice
The Participant acknowledges that the Agreement, the grant of the RSUs, the Plan
and all other materials the Participant may receive regarding participation in
the Plan do not constitute advertising or an offering of securities in Russia.
Shares to be issued under the Plan have not and will not be registered in
Russia, nor will they be admitted for listing on any Russian exchange for
trading within Russia. Thus, the Shares described in any Plan documents may not
be offered or placed in public circulation in Russia. In no event will the
Shares to be issued under the Plan be delivered to the Participant in Russia.
All the Shares acquired under the Plan will be maintained on behalf of the
Participant outside of Russia. The Participant will not be permitted to sell or
otherwise transfer the Shares directly to a Russian legal entity or resident.
Exchange Control Notification
Under current exchange control regulations in Russia, the Participant is
required to repatriate certain cash amounts received with respect to the RSUs
(including proceeds from the sale of the Shares) to Russia as soon as the
Participant intends to use those cash amounts for any purpose, including
reinvestment. Such funds must initially be credited to the Participant through a
foreign currency account at an authorized bank in Russia. After the funds are
initially received in Russia, they may be further remitted to foreign banks in
accordance with Russian exchange control laws. As an express statutory exception
to the above-mentioned repatriation rule, cash dividends paid on the Shares can
be paid directly to a foreign bank or brokerage account opened with a bank
located in an OECD (Organization for Economic Co-operation and Development) or
FATF (Financial Action Task Force) country. As of January 1, 2018, 
cash proceeds from the sale of the Shares listed on one of the foreign stock
exchanges on the list provided for by the Russian Federal law “On the Securities
Market”, can also be paid directly to a foreign bank or brokerage account opened
with a bank located in an OECD or FATF country. Other statutory exceptions may
apply, and the Participant should consult with his or her personal legal
advisory in this regard.
Labor Law Acknowledgement
The Participant understands that if the Participant continues to hold the Shares
acquired under the Plan after an involuntary termination of employment, the
Participant will be ineligible to receive unemployment benefits in Russia.
Foreign Asset/Account Reporting Information
The Participant is required to report the opening, closing or change of
details of any foreign bank account to Russian tax authorities within one
month of opening, closing or change of details of such account. The Participant
is also required to report (i) the beginning and ending balances in such a
foreign bank account each year, and (ii) transactions related to such a foreign
account during the year to the Russian tax authorities, on or before June 1 of
the following year.  The tax authorities may require supporting documents
related to transactions in such foreign bank accounts.  The Participant should
consult his or her personal tax advisor to determine and ensure compliance with
his or her foreign asset/account reporting obligations. 
Anti-Corruption Legislation Information
Individuals holding public office in Russia, as well as their spouses and
dependent children, may be prohibited from opening or maintaining a foreign
brokerage or bank account and holding any securities, whether acquired directly
or indirectly, in a foreign company (including the Shares acquired under the
Plan). The Participant should consult with his or her personal legal advisor to
determine whether this restriction applies to the Participant’s circumstances.
Data Privacy. This data privacy consent replaces Section 13 of the Agreement:





--------------------------------------------------------------------------------





1. Purposes for processing of the Personal Data
1. Цели обработки Персональных данных
1.1.
Granting to the Participant restricted share units or rights to purchase shares
of common stock.
1.1.
Предоставление Субъектам персональных данных ограниченных прав на акции (RSU)
или прав покупки обыкновенных акций.
1.2.
Compliance with the effective Russian Federation laws;
1.2. 
Соблюдение действующего законодательства Российской Федерации;
 
 
 
 
2. The Participant hereby grants consent to processing of the personal data
listed below
2. Субъект персональных данных настоящим дает согласие на обработку
перечисленных ниже персональных данных
2.1.
Last name, first name, patronymic, year, month, date and place of birth, gender,
age, address, citizenship, information on education, contact details (home
address(es), direct office, home and mobile telephone numbers, e-mail address,
etc.), photographs;
2.1.
Фамилия, имя, отчество, год, месяц, дата и место рождения, пол, возраст, адрес,
гражданство, сведения об образовании, контактная информация (домашний(е)
адрес(а), номера прямого офисного, домашнего и мобильного телефонов, адрес
электронной почты и др.), фотографии;
2.2.
Information contained in personal identification documents (including passport
details), tax identification number and number of the State Pension Insurance
Certificate, including photocopies of passports, visas, work permits, drivers
licenses, other personal documents;
2.2.
Сведения, содержащиеся в документах, удостоверяющих личность, в том числе
паспортные данные, ИНН и номер страхового свидетельства государственного
пенсионного страхования, в том числе фотокопии паспортов, виз, разрешений на
работу, водительских удостоверений, других личных документов;
2.3.
Information on employment, including the list of duties, information on the
current and former employers, information on promotions, disciplinary sanctions,
transfer to other position / work, etc.;
2.3.
Информация о трудовой деятельности, включая должностные обязанности, информация
о текущем и прежних работодателях, сведения о повышениях, дисциплинарных
взысканиях, переводах на другую должность/работу, и т.д.;
2.4.
Information on the Participant’s salary amount, information on salary changes,
on participation in employer benefit plans and programs, on bonuses paid, etc.;
2.4.
Информация о размере заработной платы Субъекта персональных данных, данные об
изменении заработной платы, об участии в премиальных системах и программах
Работодателя, информация о выплаченных премиях, и т.д.;
2.5.
Information on work time, including hours scheduled for work per week and hours
actually worked;
2.5.
Сведения о рабочем времени, включая нормальную продолжительность рабочего
времени в неделю и количество фактически отработанного рабочего времени;
2.6.
Information on potential membership of certain categories of employees having
rights for guarantees and benefits in accordance with the Russian Federation
Labor Code and other effective legislation;
2.6.
Сведения о принадлежности к определенным категориям работников, которым
предоставляются гарантии и льготы в соответствии с Трудовым кодексом Российской
Федерации и иным действующим законодательством;
2.7.
Information on the Participant’s tax status (exempt, tax resident status, etc.);
2.7.
Информация о налоговом статусе Субъекта персональных данных (освобождение от
уплаты налогов, является ли налоговым резидентом и т.д.);
2.8.
Information on shares of Common Stock or directorships held by the Participant,
details of all awards or any other entitlement to shares of Common Stock
awarded, cancelled, exercised, vested, unvested or outstanding;
2.8.
Информация об обыкновенных акциях или членстве в совете директоров Субъекта
персональных данных, обо всех программах вознаграждения или иных правах на
получение обыкновенных акций, которые были предоставлены, аннулированы,
исполнены, погашены, непогашены или подлежат выплате.






--------------------------------------------------------------------------------





2.9.
Any other information, which may become necessary to the Company in connection
with the purposes specified in Clause 2 above.
2.9.
Любые иные данные, которые могут потребоваться Операторам в связи с
осуществлением целей, указанных в п. 3 выше.
the “Personal Data”
далее – «Персональные данные»
 
 
3.1. The Participant hereby consents to performing the following operations with
the Personal Data:
3.1. Субъект персональных данных настоящим дает согласие на совершение с
Персональными данными перечисленных ниже действий:
3.1.1.
processing of the Personal Data, including collection, systematization,
accumulation, storage, verification (renewal, modification), use, dissemination
(including transfer), impersonalizing, blockage, destruction;
3.1.1.
обработка Персональных данных, включая сбор, систематизацию, накопление,
хранение, уточнение (обновление, изменение), использование, распространение (в
том числе передача), обезличивание, блокирование, уничтожение персональных
данных;
3.1.2.
transborder transfer of the Personal Data to operators located on the territory
of foreign states. The Participant hereby confirms that he was notified of the
fact that the recipients of the Personal Data may be located in foreign states
that do not ensure adequate protection of rights of personal data subjects;
3.1.2.
трансграничная передача Персональных данных операторам на территории любых
иностранных государств. Субъект персональных данных настоящим подтверждает, что
он был уведомлен о том, что получатели Персональных данных могут находиться в
иностранных государствах, не обеспечивающих адекватной защиты прав субъектов
персональных данных;
3.1.3.
including Personal Data into generally accessible sources of personal data
(including directories, address books and other), placing Personal Data on the
Company’s web-sites on the Internet.
3.1.3.
включение Персональных данных в общедоступные источники персональных данных (в
том числе справочники, адресные книги и т.п.), размещение Персональных данных на
сайтах Операторов в сети Интернет.
3.2. General description of the data processing methods used by the Company
3.2. Общее описание используемых Оператором(ами) способов обработки персональных
данных
3.2.1.   When processing the Personal Data, the Company undertakes the necessary
organizational and technical measures for protecting the Personal Data from
unlawful or accidental access to them, from destruction, change, blockage,
copying, dissemination of Personal Data, as well as from other unlawful actions.
3.2.1.   При обработке Персональных данных Операторы принимают необходимые
организационные и технические меры для защиты Персональных данных от
неправомерного или случайного доступа к ним, уничтожения, изменения,
блокирования, копирования, распространения Персональных данных, а также от иных
неправомерных действий.
3.2.2. Processing of the Personal Data by the Company shall be performed using
the data processing methods that ensure confidentiality of the Personal Data,
except where: (1) Personal Data is impersonalized; and (2) in relation to
publicly available Personal Data; and in compliance with the established
requirements to ensuring the security of personal data, the requirements to the
tangible media of biometric personal data and to the technologies for storage of
such data outside personal data information systems in accordance with the
effective legislation.
3.2.2. Обработка Персональных данных Операторами осуществляется при помощи
способов, обеспечивающих конфиденциальность таких данных, за исключением
следующих случаев: (1) в случае обезличивания Персональных данных; (2) в
отношении общедоступных Персональных данных; и при соблюдении установленных
требований к обеспечению безопасности персональных данных, требований к
материальным носителям биометрических персональных данных и технологиям хранения
таких данных вне информационных систем персональных данных в соответствии с
действующим законодательством.
 
 
4. Term, revocation procedure
4. Срок, порядок отзыва






--------------------------------------------------------------------------------





This Statement of Consent is valid for an indefinite term. The Participant may
revoke this consent by sending to Company a written notice at least ninety (90)
days in advance of the proposed consent revocation date. The Participant agrees
that during the specified notice period the Company is not obliged to cease
processing of Personal Data or destroy the Personal Data of the Participant.
Настоящее согласие действует в течение неопределенного срока. Субъект
персональных данных может отозвать настоящее согласие путем направления
Оператору(ам) письменного(ых) уведомления(ий) не менее чем за 90 (девяносто)
дней до предполагаемой даты отзыва настоящего согласия. Субъект персональных
данных соглашается на то, что в течение указанного срока Оператор(ы) не
обязан(ы) прекращать обработку персональных данных и уничтожать персональные
данные Субъекта персональных данных.
 
 

SINGAPORE
Securities Law Notice
The grant of the RSUs is being made pursuant to the “Qualifying Person”
exemption” under section 273(1)(f) of the Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”) and is not made to Participant with a view to the
underlying Shares being subsequently offered for sale to any other party. The
Plan has not been, and will not be, lodged or registered as a prospectus with
the Monetary Authority of Singapore. The Participant should note that the RSUs
are subject to section 257 of the SFA and the Participant should not make (i)
any subsequent sale of the Shares in Singapore or (ii) any offer of such
subsequent sale of the Shares subject to the RSUs in Singapore, unless such sale
or offer is made after six (6) months from the Date of Grant or pursuant to the
exemptions under Part XIII Division 1 Subdivision (4) (other than section 280)
of the SFA. The Company’s Common Stock is traded on the New York Stock Exchange,
which is located outside of Singapore, under the ticker symbol “DHR” and the
Shares acquired under the Plan may be sold through this exchange.
Chief Executive Officer and Director Notification Requirement
If the Participant is the Chief Executive Officer (the “CEO”), or a director,
associate director, or shadow director if a Singapore Subsidiary of the Company,
the Participant is subject to certain notification requirements under the
Singapore Companies Act. Among these requirements is an obligation to notify the
Singapore Subsidiary in writing when the Participant receives an interest (e.g.,
RSUs, Shares, etc.) in the Company or any related company. In addition, the
Participant must notify the Singapore Subsidiary when the Participant sells the
Shares of the Company or any related company (including when the Participant
sells the Shares acquired under the Plan). These notifications must be made
within two (2) business days of (i) its acquisition or disposal, (ii) any change
in a previously-disclosed interest (e.g., upon vesting of the RSUs or when
Shares acquired under the Plan are subsequently sold), or (iii) becoming the CEO
/ or a director.
SOUTH AFRICA
Tax Obligations
This provision supplements Section 7(a) of the Agreement:
By accepting the RSUs, the Participant agrees to immediately notify the Employer
of the amount of any gain realized upon vesting of the RSUs. If the Participant
fails to advise the Employer of the gain realized at vesting, the Participant
may be liable for a fine. The Participant will be responsible for paying any
difference between the actual tax liability and the amount of tax withheld by
the Company or Employer.
Securities Law Notice
In compliance with South African securities laws, the documents listed below are
available on the following websites:
i.a copy of the Company’s most recent annual report (i.e., Form 10-K) is
available at: https://investors.danaher.com/sec-filings;
ii.a copy of the Plan is attached as an exhibit to the Company’s annual report
(i.e., Form 10-K) available at https://investors.danaher.com/sec-filings; and
iii.a copy of the Plan Prospectus is available at www.fidelity.com.
A copy of the above documents will be sent to the Participant free of charge on
written request to Danaher Corporation, 2200 Pennsylvania Avenue, N.W. Suite
800W, Washington, DC 20037, USA Attention: Corporate Secretary.





--------------------------------------------------------------------------------





The Participant should carefully read the materials provided before making a
decision whether to participate in the Plan. In addition, the Participant should
contact his or her tax advisor for specific information concerning the
Participant’s personal tax situation with regard to Plan participation.
Exchange Control Notice
The RSUs may be subject to exchange control regulations in South Africa. In
particular, if the Participant is a South African resident for exchange control
purposes, he or she is required to obtain approval from the South African
Reserve Bank for payments (including payments of proceeds from the sale of the
Shares) that he or she receives into accounts based outside of South Africa
(e.g., a U.S. brokerage account). Because exchange control regulations are
subject to change, the Participant should consult with his or her personal
advisor to ensure compliance with current regulations. The Participant is
responsible for ensuring compliance with all exchange control laws in South
Africa.
SPAIN
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Spain. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in Spain. In the absence of a statutory retirement age in such jurisdiction,
“Normal Retirement” shall mean attainment of the customary age for retirement in
Spain.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Spain, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
Nature of RSUs
This provision supplements Section 17 of the Agreement:
In accepting the grant of the RSUs, the Participant acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan. The
Participant understands that the Company, in its sole discretion, has
unilaterally and gratuitously decided to grant RSUs under the Plan to
individuals who may be employees of the Company or its Subsidiaries throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any RSUs will not economically or
otherwise bind the Company or any of its Subsidiaries on an ongoing basis.
Consequently, the Participant understands that the RSUs are granted on the
assumption and condition that such RSUs and any Shares acquired upon vesting of
the RSUs shall not become a part of any employment contract (either with the
Company or any of its Subsidiaries) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever.
Further, as a condition of the grant of the RSUs, unless otherwise expressly
provided for by the Company or set forth in the Agreement, the RSUs will be
cancelled without entitlement to any Shares if the Participant terminates
employment by reason of, including, but not limited to: resignation, retirement,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause (i.e., subject to a “despido
improcedente”), material modification of the terms of employment under Article
41 of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, or under Article 10.3 of Royal Decree
1382/1985. The Committee, in its sole discretion, shall determine the date when
the Participant’s employment has terminated for purposes of the RSUs.
The Participant understands that the grant of the RSUs would not be granted but
for the assumptions and conditions referred to above; thus, the Participant
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
grant of, or right to, the RSUs shall be null and void.
Securities Law Notice
No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the RSUs.
The Plan, the Agreement (including this Addendum B) and any other documents
evidencing the grant of the RSUs have not, nor will they be, registered with the
Comisión Nacional del Mercado de Valores, and none of those documents
constitutes a public offering prospectus.





--------------------------------------------------------------------------------





Exchange Control Notice
The Participant must declare the acquisition of the Shares to the Dirección
General de Comercio e Inversiones (the “DGCI”) of the Ministry of Industry for
statistical purposes. The Participant must also declare ownership of any Shares
with the Directorate of Foreign Transactions each January while the Shares are
owned. In addition, if the Participant wishes to import the ownership title of
the Shares (i.e., share certificates) into Spain, he or she must declare the
importation of such securities to the DGCI. The sale of the Shares must also be
declared to the DGCI by means of a form D-6 filed in January. The form D-6,
generally, must be filed within one month after the sale if the Participant owns
more than 10% of the share capital of the Company or his or her investment
exceeds €1,502,530. In addition, the Participant may be required to
electronically declare to the Bank of Spain any foreign accounts (including
brokerage accounts held abroad), any foreign instruments (including Shares
acquired under the Plan), and any transactions with non-Spanish residents,
depending on the balances in such accounts together with the value of such
instruments as of December 31 of the relevant year, or the volume of
transactions with non-Spanish residents during the relevant year.
Foreign Asset/Account Reporting Information
To the extent the Participant holds rights or assets (e.g., cash or the Shares
held in a bank or brokerage account) outside of Spain with a value in excess of
€50,000 per type of right or asset as of December 31 each year (or at any time
during the year in which the Participant sells or disposes of such right or
asset), the Participant is required to report information on such rights and
assets on his or her tax return for such year. After such rights or assets are
initially reported, the reporting obligation will only apply for subsequent
years if the value of any previously-reported rights or assets increases by more
than €20,000. The reporting must be completed by the following March 31. Failure
to comply with this reporting requirement may result in penalties to the Spanish
residents.
In addition, the Participant may be required to electronically declare to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Shares made
pursuant to the Plan), depending on the balances in such accounts together with
the value of such instruments as of December 31 of the relevant year, or the
volume of transactions with non-Spanish residents during the relevant year.
Spanish residents should consult with their personal tax and legal advisors to
ensure compliance with their personal reporting obligations.
SWEDEN
Termination
Section 4(c)(i) of this Agreement (regarding Early Retirement) shall not apply
to any Participant who as of the Date of Grant is on permanent, non-temporary
assignment in Sweden. Instead, the provisions of Section 4(a) (General), shall
apply, notwithstanding the provisions therein regarding Early Retirement to the
contrary.
For purposes of applying the Plan and Section 4(c)(ii) of this Agreement
(regarding Normal Retirement) to such Participant, the definition of “Normal
Retirement” set forth in the Plan shall not apply and instead “Normal
Retirement” shall mean such Participant’s attainment of the statutory retirement
age in Sweden. In the absence of a statutory retirement age in such
jurisdiction, “Normal Retirement” shall mean attainment of the customary age for
retirement in Sweden.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Participant works in a jurisdiction other than in Sweden, if required to
comply with applicable law, the Committee shall have sole and absolute
discretion to instead apply to such Participant the retirement provisions of
this Agreement that are applicable in such other jurisdiction.
SWITZERLAND
Securities Law Notice
The grant of the RSUs is considered a private offering in Switzerland and is
therefore not subject to securities registration in Switzerland. Neither this
document nor any other materials relating to the RSUs (i) constitute a
prospectus as such term is understood pursuant to the Swiss Code of Obligations,
(ii) may be publicly distributed nor otherwise made publicly available in
Switzerland, or (iii) has been or will be filed with, approved or supervised by
any Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority).





--------------------------------------------------------------------------------





TAIWAN
Securities Law Notice
The offer of participation in the Plan is available only for employees of the
Company and its Subsidiaries. The offer of participation in the Plan is not a
public offer of securities by a Taiwanese company.
Exchange Control Notice
If the Participant is a resident of Taiwan, he or she may acquire foreign
currency, and remit the same out of or into Taiwan, up to US$5,000,000 per year
without justification. If the transaction amount is TWD$500,000 or more in a
single transaction, the Participant must submit a Foreign Exchange Transaction
Form to the remitting bank. If the transaction amount is US$500,000 or more in a
single transaction, the Participant may be required to provide additional
supporting documentation to the satisfaction of the remitting bank.
THAILAND
Exchange Control Notice
Thai residents realizing US$50,000 or more in a single transaction from the sale
of Shares or the payment of dividends are required to repatriate the funds to
Thailand immediately following the receipt of the funds and to then either
convert such repatriated funds into Thai Baht or deposit the funds into a
foreign currency account opened with any commercial bank in Thailand within 360
days of repatriation. Any such commercial bank must be duly authorized by the
Bank of Thailand to engage in the purchase, exchange and withdrawal of foreign
currency. Further, for repatriated funds of US$50,000 or more, the Participant
must specifically report the inward remittance by submitting the Foreign
Exchange Transaction Form to an authorized agent, i.e., a commercial bank
authorized by the Bank of Thailand to engage in the purchase, exchange and
withdrawal of foreign currency.
If the Participant does not comply with this obligation, the Participant may be
subject to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, the Participant should consult
a legal advisor before selling Shares to ensure compliance with current
regulations. It is the Participant’s responsibility to comply with exchange
control laws in Thailand, and neither the Company nor any Parent or Subsidiary
will be liable for any fines or penalties resulting from the Participant’s
failure to comply with applicable laws.
TURKEY
Securities Law Notice
Under Turkish law, the Participant is not permitted to sell Shares acquired
under the Plan in Turkey. The Shares are currently traded on the New York Stock
Exchange under the ticker symbol “DHR” and the Shares may be sold through this
exchange.
Exchange Control Notice
In certain circumstances, Turkish residents are permitted to sell the Shares
traded on a non-Turkish stock exchange only through a financial intermediary
licensed in Turkey. Therefore, Turkish residents may be required to appoint a
Turkish broker to assist with the sale of the Shares acquired under the Plan.
The Participant should consult his or her personal legal advisor before selling
any Shares acquired under the Plan to confirm the applicability of this
requirement.
UNITED ARAB EMIRATES
Securities Law Notice
The Agreement, the Plan, and other incidental communication materials related to
the RSUs are intended for distribution only to employees of the Company and its
Subsidiaries for the purposes of an incentive scheme.
The Emirates Securities and Commodities Authority and Central Bank have no
responsibility for reviewing or verifying any documents in connection this
statement. Neither the Ministry of Economy nor the Dubai Department of Economic
Development have approved this statement nor taken steps to verify the
information set out in it, and have no responsibility for it. The securities to
which this statement relates may be illiquid and/or subject to restrictions on
their resale. Prospective purchasers of the securities offered should conduct
their own due diligence on the securities.
If the Participant does not understand the contents of the Agreement, including
this Addendum B, or the Plan, the Participant should obtain independent
professional advice.





--------------------------------------------------------------------------------





UNITED KINGDOM
Termination
Section 4(c) of this Agreement (Retirement) shall not apply to any Participant
who as of the Date of Grant is on permanent, non-temporary assignment in the
United Kingdom. Instead, the provisions of Section 4(a) (General), shall apply,
notwithstanding the provisions therein regarding Early Retirement and Normal
Retirement to the contrary.
Tax Obligations
This provision supplements Section 7 of the Agreement:
Without limitation to Section 7 of the Agreement, the Participant hereby agrees
that the Participant is liable for all Tax Related-Items and hereby covenants to
pay all such Tax Related-Items, as and when requested by the Company, or if
different, the Employer, or by Her Majesty’s Revenue & Customs (“HMRC”) (or any
other tax authority or any other relevant authority). The Participant also
hereby agrees to indemnify and keep indemnified the Company and, if different,
the Employer, against any Tax Related-Items that they are required to pay or
withhold, or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on the Participant’s behalf.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Participant may not be able to indemnify the Company or the Employer
for the amount of any income tax not collected from or paid by the Participant,
as it may be considered a loan. In this case, the amount of any uncollected
amounts may constitute a benefit to the Participant on which additional income
tax and National Insurance Contributions may be payable. The Participant will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying the
Company or the Employer for the value of any National Insurance Contributions
due on this additional benefit, which the Company or the Employer may recover by
any of the means referred to in Section 7 of the Agreement.





--------------------------------------------------------------------------------





ADDENDUM B
OFFER OF RESTRICTED STOCK UNITS
TO AUSTRALIAN RESIDENT EMPLOYEES
AUSTRALIA OFFER DOCUMENT
DANAHER CORPORATION
2007 OMNIBUS INCENTIVE PLAN, AS AMENDED AND RESTATED
Investment in shares involves a degree of risk. Employees who elect to
participate in the Plan (“Australian Participants”) should monitor their
participation and consider all risk factors relevant to the acquisition of
shares and rights to receive shares under the Plan (as defined herein) as set
out in this Offer Document and the additional documents.
The information or advice contained in this Offer Document and the additional
documents is general information only. It is not advice or information specific
to your particular objectives, financial situation or needs.
Australian Participants should consider obtaining their own financial product
advice from an independent person who is licensed by the Australian Securities
and Investments Commission to give such advice.





--------------------------------------------------------------------------------





OFFER OF RESTRICTED STOCK UNITS AND STOCK OPTIONS
TO AUSTRALIAN RESIDENT PARTICIPANTS
DANAHER CORPORATION
2007 OMNIBUS INCENTIVE PLAN, AS AMENDED AND RESTATED
Danaher Corporation (the “Company”) is pleased to provide you with this offer to
participate in the Danaher Corporation 2007 Omnibus Incentive Plan, as Amended
and Restated (the “Plan”). This offer sets out information regarding the grant
of Restricted Stock Units (the “Stock Units”) and/or Stock Options (“Options”)
to Australian resident Employees of the Company and its Subsidiaries. The Plan
and this Offer Document are intended to comply with the provisions of the
Corporations Act 2001 (the “Corporations Act”), Australia Securities and
Investments Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order CO
14/1000.
Any capitalized term used in this Offer Document shall have the meaning ascribed
to such term in the Plan.
1.
OFFER OF STOCK UNITS AND OPTIONS

This is an Offer made by the Company under the Plan to certain eligible
employees of the Company or its Australian Subsidiary(ies) of Stock Units and/or
Options, as may be granted from time to time in accordance with the Plan.
2.
TERMS OF GRANT

The terms of the grant of Stock Units and/or Options incorporate the Plan, this
Offer Document and the Stock Unit and/or Option Agreement to which this Offer
Document is attached (each the “Agreement”). By accepting a grant of Stock Units
and Options, you will be bound by the terms of the Plan and the Agreement.
3.
ADDITIONAL DOCUMENTS

In addition to the information set out in the Agreement, you are also being
provided with copies of the following documents:
•the Plan;
•U.S. prospectus for the Plan;
•Danaher Corporation’s Annual Report on Form 10-K; and
•Danaher Corporation’s Proxy Statement for the Annual Meeting of Shareholders.
(collectively, the “Additional Documents”).
The Additional Documents provide further information to help you make an
informed investment decision about participating in the Plan. Neither the Plan
nor the U.S. prospectus for the Plan is a prospectus for the purposes of the
Corporations Act 2001.
4.
RELIANCE ON STATEMENTS

You should not rely upon any oral statements made in relation to this offer. You
should rely only upon the statements contained in the Agreement, this Offer
Document and the Additional Documents when considering participation in the
Plan.
5.
ELIGIBILITY

You are eligible to participate under the Plan if you are an Employee,
Consultant, or non-employee Director of the Company or any Subsidiary, and meet
the eligibility requirements established under the Plan.
6.
WHAT ARE THE MATERIAL TERMS OF THE STOCK UNITS?

(a)    What are Stock Units?
Stock Units represent the right to receive shares of the Company’s common stock
(“Shares”) upon fulfilment of the vesting conditions set out in the Agreement.
The Stock Units are considered “restricted” because they will be subject to
forfeiture and restrictions on transfer until they vest. When the Stock Units
vest (i.e., when the restrictions on the Stock Units lapse), Shares will be
issued to you.





--------------------------------------------------------------------------------





(b)    Do I have to pay any money to receive the award of Stock Units?
You pay no monetary consideration to receive the Stock Units, nor do you pay
anything to receive the Shares upon vesting (with the exception of any taxes
that may be due by you, as described below).
(c)     How many Shares will I receive upon vesting of my Restricted Stock
Units?
The details of your Stock Units and the Shares subject to the award are set out
in the Agreement entered into between you and the Company.
(d)    When do I become a stockholder?
You are not a stockholder merely as a result of holding Stock Units. The Stock
Units will not entitle you to any shareholder rights, including the right to
vote or receive dividends, notices of meeting, proxy statements and other
materials provided to stockholders until the restrictions lapse, the Stock Units
vest and the Shares are issued to you. You are not recorded as the owner of the
Shares prior to vesting. You should refer to the Agreement and the Plan for
details of the consequences of a change in the nature of your employment.
(e)    Can I transfer the Stock Units to someone else?
No. The Stock Units are non-transferable until they vest; however, once Shares
are issued upon vesting, the Shares will be freely tradeable (subject to Company
policies and applicable laws regarding insider trading).
7.
WHAT ARE THE MATERIAL TERMS OF OPTIONS?

(a)    What are Options?
An award of Options granted under the Plan represents the right, but not the
obligation, to purchase a specified number of Shares of the Company at a
specified exercise price upon fulfilment of the vesting conditions set out in
the Agreement.
(b)    Do I have to pay any money to receive the award of Options?
You pay no monetary consideration to receive the award of Options. However, you
must pay an exercise price and applicable taxes, as discussed below, to exercise
an Option. The exercise price is determined by the Company at the time of grant
and will be no less than 100% of the fair market value of a Share on the grant
date of the Option.
The exercise price is denominated in U.S. dollars (“USD”) and must be paid in
USD. The Australian dollar (“AUD”) amount required to exercise your Options and
acquire Shares will be that amount which, when converted into USD on the date of
exercise, equals the exercise price. The AUD of the exercise price will change
with the fluctuations in the USD/AUD exchange rate.
(c)     How many Shares will I receive upon exercise of my Options?
The details of your Options, the Shares subject to the award and the exercise
price are set out in the Agreement entered into between you and the Company.
(d)    When do I become a stockholder?
You are not a stockholder merely as a result of holding Options, and the Options
will not entitle you to vote or receive dividends, notices of meetings, proxy
statements and other materials provided to stockholders until you acquire Shares
upon exercise of the Options. In this regard, you are not recorded as the owner
of the Shares prior to the exercise of Options. You should refer to the
Agreement for details of the consequences of a change in the nature of your
employment.
(e)    Can I transfer the Options to someone else?
No. The Options are non-transferable until they vest; however, once Shares are
issued upon vesting, the Shares will be freely tradeable (subject to Company
policies and applicable laws regarding insider trading).





--------------------------------------------------------------------------------





8.
WHO ADMINISTERS THE PLAN?

The Plan is administered by the Compensation Committee of the Board (the
“Administrator”). The Administrator is responsible for the general operation and
administration of the Plan and for carrying out its provisions and has full
discretion in interpreting and administering the provisions of the Plan.
9.
WHAT IS A SHARE OF COMMON STOCK IN THE COMPANY?

Common stock of a U.S. corporation is analogous to ordinary shares of an
Australian corporation. Each holder of the Company’s common stock is entitled to
a one vote for every share held in the Company.
Dividends may be paid on the Shares out of any funds of the Company legally
available for dividends at the discretion of the Board.
The Shares are traded on the New York Stock Exchange in the United States of
America under the symbol “DHR”.
The Shares are not liable to any further calls for payment of capital or for
other assessment by the Company and have no sinking fund provisions, pre-emptive
rights, conversion rights or redemption provisions.
10.    HOW CAN I ASCERTAIN THE CURRENT MARKET VALUE OF THE SHARES IN AUSTRALIAN
DOLLARS
You may ascertain the current market price of the Shares as traded on the New
York Stock Exchange at http://www.nyse.com under the symbol “DHR.” The
Australian dollar equivalent of that price can be obtained at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html.
This will not be a prediction of what the market price per share will be when
the Stock Units and Options vest, Options are exercised, Shares are issued, or
of the applicable exchange rate on the actual vesting date, exercise date, or
date the Shares are issued.
11.    WHAT ADDITIONAL RISK FACTORS APPLY TO AUSTRALIAN RESIDENTS’ PARTICIPATION
IN THE PLAN?
You should have regard to risk factors relevant to investment in securities
generally and, in particular, to the holding of Shares. For example, the price
at which Shares are quoted on the New York Stock Exchange may increase or
decrease due to a number of factors. There is no guarantee that the price of the
shares will increase. Factors which may affect the price of Shares include
fluctuations in the domestic and international market for listed stocks, general
economic conditions, including interest rates, inflation rates, commodity and
oil prices, changes to government fiscal, monetary or regulatory policies,
legislation or regulation, the nature of the markets in which the Company
operates and general operational and business risks.
In addition, you should be aware that the Australian dollar value of any Shares
acquired at vesting or exercise will be affected by the U.S. dollar/Australian
dollar exchange rate. Participation in the Plan involves certain risks related
to fluctuations in this rate of exchange.
12.    WHAT ARE AUSTRALIAN TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN?
This summary outlines the general tax treatment in Australia for Stock Units and
Options that may be granted to you by the Company under the Plan. This summary
reflects the law in force in Australia as of 1 November 2018. The information in
this summary relates to the tax treatment of shares or rights to acquire shares
provided under an employee share scheme granted on or after 1 July 2015. Please
note that tax laws are complex and change frequently. As a result, the
information contained in this summary may be out of date by the time you vest in
the Stock Units, exercise Options, receive Shares, or sell Shares you acquire
upon vesting of Stock Units and/or exercise of Options.
The following information is a summary of the Australian tax consequences of
participating in the Plan for an employee who is an Australian resident for tax
purposes and employed in Australia at all material times. This summary does not
deal with your taxation treatment if you are not an Australian resident or are a
‘temporary resident’ of Australia for tax purposes, or if you cease to be
Australian resident before the Stock Unit vests or the Options are exercised.
Special Australian tax rules will apply to those employees, and you should seek
specific professional advice based on your own circumstances.





--------------------------------------------------------------------------------





In addition, the information in this document is general in nature. It deals
with the general employee position, and does not specifically deal with special
circumstances (e.g., if you are eligible for or close to being eligible for
retirement on the date of grant of the award). This summary is not intended to
serve as tax or investment advice and does not discuss all of the various laws,
rules and regulations that may apply. It may not apply to your particular tax or
financial situation. The Company does not give personal tax or financial advice,
nor can the Company assure the accuracy of the information contained herein.
Therefore, the information contained herein should not be relied upon by you and
is not intended to take the place of consulting with your personal tax advisor.
(a)    What is the effect of the Award of the Stock Units and/or Options?
The Australian tax legislation contains specific rules, in Division 83A of the
Income Tax Assessment Act 1997, governing the taxation of shares and rights
acquired by employees under employee share schemes (called “ESS interests”). The
Stock Units and Options granted under the Plan should be regarded as a right to
acquire shares and accordingly, an ESS interest for these purposes.
Your assessable income includes any discount in relation to the acquisition of
an ESS interest at grant, unless the ESS interest is subject to a real risk of
forfeiture or there is a statement in the Additional Documents that tax deferral
is to apply, in which case you will be subject to deferred taxation.
In the case of the Stock Units or Options, the real risk of forfeiture test
requires that:
(i)
there must be a real risk that, under the conditions of the Plan, you will
forfeit the Stock Units or Options or lose them (other than by disposing of them
or in connection with the vesting of the Stock Units or Options); or

(ii)
there must be a real risk that if your Stock Units or Options vest, under the
conditions of the Plan, you will forfeit the resulting Shares or lose them other
than by disposing of them.

The terms of your Stock Units or Options are set out in the Additional
Documents. It is understood that your Stock Units or Options will generally
satisfy the real risk of forfeiture test and that you will be subject to
deferred taxation (i.e., you generally should not be subject to tax when the
Stock Units or Options are granted to you). In addition, the Stock Units and
Options are non-transferrable and the relevant Agreement contains a statement
that Subdivision 83A-C of the Income Tax Assessment Act 1997 applies to the
Plan, which means that tax deferral is to apply. Accordingly, you should not be
subject to tax when the Stock Units or Options are granted to you).
(b)    When will the taxable income from the Stock Units or Options under the
Plan be recognized?
You will be required to include an amount in your assessable income for the
income year (i.e., the financial year ending 30 June) in which the earliest of
the following events occurs in relation to the Stock Units or Options (the “ESS
deferred taxing point”). In addition to income taxes, this amount may also be
subject to Medicare Levy and, if applicable, Medicare Levy surcharge.
Your ESS deferred taxing point will be the earliest of the following:
(i)
when there are both no longer any genuine restrictions on the disposal of the
Stock Units and/or Options and there is no real risk of you forfeiting the Stock
Units and/or Options;

(ii)
when there is no real risk of you forfeiting the Shares acquired at vesting or
exercise (as applicable) and there is no genuine restriction on the disposal of
the underlying Shares (if such restrictions exist, the taxing point is delayed
until they lift); and

(iii)
cessation of employment (to the extent you retain the Stock Units and/or
Options), but see Section 12(e)); and

(iv)
15 years from the date the Options and/or Restricted Stock Units were granted.

Generally, assuming you remain in employment, this means that you will be
subject to tax when your Stock Units are settled in shares or you exercise your
Options or at the first time after vesting/exercise that any genuine
restrictions on disposal of the resulting Shares cease to apply.





--------------------------------------------------------------------------------





Further, the ESS deferred taxing point for your Stock Units and/or Options will
be moved to the time you sell the underlying Shares if you sell such Shares
within 30 days of the original ESS deferred taxing point (i.e., typically within
30 days of vesting or exercise (as applicable)). If you sell the underlying
Shares within 30 days of the original ESS deferred taxing point, you must report
the income in the income year in which the sale occurs and not in the income
year when the original ESS deferred taxing point occurs, if different.
(c)    What is the amount to be included in your assessable income if an ESS
deferred taxing point occurs?
The amount you must include in your assessable income in the income year in
which the ESS deferred taxing point occurs in relation to your Stock Units
and/or Options will be the difference between the “market value” of the
underlying Shares at the ESS deferred taxing point and the cost basis of the
Stock Units (which should be nil because you do not have to pay anything to
acquire the Stock Units or the underlying Shares) and/or Options (which should
include the exercise price).
If, however, you sell the underlying Shares in an arm’s-length transaction (as
generally will be the case provided the Shares are sold through the New York
Stock Exchange) within 30 days of the ESS deferred taxing point (i.e., typically
when the Stock Units vest and/or the Options are exercised), the amount to be
included in your assessable income in the income year in which the sale occurs
will be equal to the difference between the sale proceeds and the cost basis of
the Stock Units (which should include any incidental costs of sale, e.g.,
brokerage costs) and/or Options (which should include the exercise price and any
incidental costs of sale, e.g., brokerage costs).
(d)    What is the market value of the underlying Shares?
The “market value” of the underlying Shares at the ESS deferred taxing point is
determined according to the ordinary meaning of “market value,” expressed in
Australian currency. The Company will determine the market value in accordance
with the applicable guidelines prepared by the Australian Tax Office. Since the
Shares are publicly traded on the New York Stock Exchange, the “market value”
generally will be based on the closing trading price of the Shares on the New
York Stock Exchange on the applicable date.
The Company has the obligation to provide you with certain information about
your participation in the Plan at certain times, including after the end of the
income year in which the ESS deferred taxing point occurs. This may assist you
in determining the market value of the underlying Shares. However, this estimate
may not be correct if you sell the Shares within 30 days of the vesting and/or
exercise date, in which case it is your responsibility to report and pay the
appropriate amount of tax based on the sale proceeds.
(e)    What happens if I cease employment before my Options and/or Restricted
Stock Units vest?
If, before vesting, you cease to be employed by the Company and its Subsidiaries
and the Stock Units or Options lapses (i.e., the award is forfeited), you will
not be liable to pay any tax on the Stock Units or Options. If you cease
employment prior to vesting and retain the Stock Units, or if you cease
employment prior to exercise and retain your Options, those Stock Units or
Options generally will be subject to tax on the date you cease employment.
(f)    When do I recognize taxable income from dividends?
You will be subject to income tax on any dividends you receive on the Shares you
acquire under the Plan.
You will be personally responsible for directly paying and reporting any tax
liabilities attributable to dividends to the local tax authorities.
Dividends paid will be subject to U.S. income tax withholding at source. You may
be able to claim a reduced rate of U.S. federal income tax withholding on such
dividends as a resident of a country with which the U.S. has an income tax
treaty. You must have a properly completed U.S. Internal Revenue Service Form
W-8BEN on file in order to claim the treaty benefit. You also may be entitled to
a tax offset in Australia for the U.S. federal income tax withheld.
(g)    On the date of sale of Shares acquired under the Plan, am I required to
recognize a taxable gain or loss upon sale of the Shares? If so,
•    How is the gain/loss calculated?
•    What is the character of the gain?





--------------------------------------------------------------------------------





•    Is the gain subject to taxation at the same rates as ordinary income or at
a preferential rate?
Shares sold within 30 days of the Original ESS Deferred Taxing Point: If the
Shares are sold within 30 days of the date of the original ESS deferred taxing
point (e.g., cessation of employment, vesting or exercise, as the case may be),
any gain realized is subject to income tax on the sales proceeds of the Shares
sold less the cost base of the Shares (which should include any incremental
costs you incur in connection with the sale (e.g., brokers’ fees, and should
include the exercise price for Options)) and therefore no capital gains tax is
due.
Shares held more than 30 days after the ESS Deferred Taxing Point: If the Shares
are sold more than 30 days after the ESS deferred taxing point (e.g., cessation
of employment, vesting or exercise, as the case may be), an additional tax
liability may arise on the subsequent disposal of Shares acquired from the Stock
Units or Options to the extent such Shares are sold at a gain. Any capital gain
is calculated as the sales proceeds (assuming the sale of the Shares occurs in
an arm’s length transaction, as generally will be the case provided the Shares
are sold through the New York Stock Exchange) less the cost base (which should
include the market value of the Shares at the ESS deferred taxing point plus any
incremental costs you incur in connection with the sale (e.g., brokers’ fees)).
The amount of any capital gain you realize must be included in your assessable
income for the year in which the Shares are sold. However, if you hold the
Shares for at least one (1) year prior to selling (excluding the dates you
acquired and sold the Shares), you may be able to apply a discount to the amount
of capital gain that you are required to include in your assessable income. If
this discount is available, you may calculate the amount of capital gain to be
included in your assessable income by first subtracting all available capital
losses from your capital gains and then multiplying each capital gain by the
discount percentage of 50%.
Tax on the capital gain will be payable at progressive income tax rates, plus
the Medicare Levy and, if applicable, surcharge.
If the sale proceeds (where the disposal is an arm’s length transaction) of the
Shares at the time of disposal is less than the cost base of the Shares, then a
capital loss equal to the difference will be available to offset same-year or
future-year capital gains. That is, a capital loss cannot be used to offset
other income (including salary and wage income).
(h)    Withholding and Reporting
You are responsible for reporting on your tax return and paying any tax
liability in connection with your participation in the Plan. Your employer will
be required to withhold tax due on the Stock Units and/or Options only if you
have not provided your Tax File Number or Australian Business Number (as
applicable) to your employer.
However, the Company or your employer must provide you (no later than 14 July
after the end of the year) and the Commissioner of Taxation (no later than 14
August after the end of the year) with a statement containing certain
information about your participation in the Plan in the income year when the ESS
deferred taxing point occurs (typically, in the year of vesting or exercise (as
applicable)), including an estimate of the market value of the underlying Shares
at the taxing point.
Please note, however, that, if you sell the Shares within 30 days of the
original ESS deferred taxing point, your taxing point will be moved to the date
of disposal and, if your employer is not aware of the sale, the amount reported
by your employer may differ from your actual taxable amount (which would be
based on the value of the Shares when sold, rather than at the ESS deferred
taxing point). You will be responsible for determining this amount and
calculating your tax accordingly.
It is your responsibility to report and pay any tax liability on any dividends
received. Tax will not be withheld by either the Company or your employer.
13.    U.S. TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN
Employees (who are not U.S. citizens or permanent residents) will not be subject
to U.S. tax by reason only of the grant of Stock Units and/or Options, the
acquisition of Shares at vesting or exercise (as applicable) or the sale of
Shares. However, liability for U.S. taxes may accrue if an employee is otherwise
subject to U.S. taxes.
The above is an indication only of the likely U.S. taxation consequences for
Australian employees awarded Stock Units or Options under the Plan. You should
seek your own advice as to the U.S. taxation consequences of your Plan
participation.
* * * * *
You are urged to carefully review the information contained in this Offer
Document and the Additional Documents.
DANAHER CORPORATION





--------------------------------------------------------------------------------





ADDENDUM C
EMPLOYER INFORMATION STATEMENT – DENMARK
RESTRICTED STOCK UNIT GRANT
ABEJDSGIVERERKLÆRING
Danaher Corporation (herefter "Selskabet") skal, i overensstemmelse med den
danske Lov om brug af køberet eller tegningsret til aktier m.v. i
ansættelsesforhold (herefter "Loven"), oplyse nedenstående angående tildeling
(herefter "Tildelingen") af aktieoptioner (herefter ”Optioner”) og betingede
aktier (Restricted Stock Units) (herefter ”RSUer”), som du har modtaget i
henhold til Danaher Corporations aktieincitamentsprogram (2007 Stock Incentive
Plan) som efterfølgende ændret (herefter "Programmet").
Denne erklæring indeholder de oplysninger, der kræves efter paragraf 3, stk. 1,
i Loven. Vilkårene for Tildelingen er beskrevet detaljeret i Programmet, i
Selskabets aktieoptionsaftale (Stock Option Agreement) henholdsvis Selskabets
aftale om tildeling af RSUer (Restricted Stock Unit Agreement) (herefter hver
for sig eller samlet "Tildelingsaftalen") og i tillægget til din
ansættelseskontrakt om vilkår for Programmet (herefter ”Tillægget”). Programmet,
Tildelingsaftalen og Tillægget (herefter samlet ”Vilkårene”) er stillet til
rådighed for dig. Programmet er gældende, hvis der er uoverensstemmelser mellem
dette og Tildelingsaftalen eller Tillægget.
III.
Tildelingstidspunkt

Optionernes tildelingsdato er den dato, hvorpå Selskabets bestyrelse (eller den
relevante bestyrelseskomite) (herefter, som relevant, "Bestyrelsen") godkendte
Tildelingen og fastsatte, at den skulle gælde fra.
Pr. samme dato er du blevet tildelt RSUer på de vilkår, der følger af Vilkårene.
IV.
Vilkår for tildelinger

Tildelingen er vedtaget alene efter Bestyrelsens skøn. Bestyrelsen har i sin
bedømmelse overvejet en række faktorer, herunder personlige præstationer. Uagtet
din personlige præstation og Selskabets fremtidsudsigter kan Selskabet beslutte,
alene og efter eget skøn, ikke at tildele Optioner og/eller RSUer til dig i
fremtiden. I henhold til betingelserne i Programmet og Tildelingsaftalen giver
en konkret Tildeling dig hverken ret til eller krav på at modtage fremtidige
tildelinger.
Tildelingen er endvidere betinget af dit afkald på, at tildelinger af købe-
eller tegningsrettigheder til aktier mv., som du har modtaget under ansættelse,
der ikke er omfattet af dansk ret, i Danaher koncernen, kan være omfattet af
Loven. Du har givet sådan afkald i Tillægget.
V.
Udnyttelsesdato

Optioner og RSUer kan udnyttes i den periode og i overensstemmelse med de
betingelser, der er angivet i Vilkårene.
VI.
Udnyttelsespris

I udnyttelsesperioden kan Optioner udnyttes til at købe aktier i Selskabet til
den udnyttelsespris, der er angivet i Tildelingsaftalen vedrørende Optioner.
Du skal ikke betale noget udnyttelsesvederlag, når RSUer modnes og aktier
udstedes/overdrages til dig.
VII.
Rettigheder ved ansættelsens ophør

Hvis Loven er gældende for Tildelingen, gælder følgende vilkår for behandlingen
af dine Optioner og RSUer ved din ansættelses ophør:
Hvis du fratræder som bad leaver, mister du retten til tildelte Optioner og
RSUer, som på fratrædelsestidspunktet endnu ikke er modnet, og du vil ikke være
berettiget til fremtidige tildelinger af Optioner og RSUer, hverken helt eller
delvist. Rettigheden bortfalder automatisk og uden forudgående varsel ved
fratræden.
Du betragtes som en bad leaver, hvis:





--------------------------------------------------------------------------------





(i) du selv siger op, uden at dette skyldes væsentlig misligholdelse fra
arbejdsgiverens side;
(ii) du opsiges af arbejdsgiveren som følge af misligholdelse fra din side;
eller
(iii) du bortvises af arbejdsgiveren som følge af væsentlig misligholdelse.
Hvis du fratræder som good leaver, opretholdes tildelte Optioner og RSUer på
uændrede vilkår, og du vil være berettiget til en i forhold til din
ansættelsestid i regnskabsåret forholdsmæssig andel af den tildeling, som du
ville have haft ret til, hvis du havde været ansat ved regnskabsårets
afslutning.
Du betragtes som en good leaver, hvis:
(i) du opsiges, uden at dette skyldes misligholdelse fra din side;
(ii) du selv siger op som følge af væsentlig misligholdelse fra arbejdsgiverens
side; eller
(iii) ansættelsesforholdet ophører, fordi du har nået arbejdsgiverens
pensionsalder, eller hvis du er berettiget til (a) folkepension eller har nået
den alder, hvor du ville have været berettiget til folkepension, (b)
alderspension fra arbejdsgiveren eller (c) efterløn. Af Tillægget fremgår
vilkårene for en mulig kontantkonvertering af Optioner og RSUer.
Hvis dit danske ansættelsesforhold ophører som følge af tiltrædelse i et
ansættelsesforhold, der ikke er omfattet af dansk ret, hos en anden virksomhed i
Danaher koncernen, vil Loven og ovenstående vilkår i forbindelse med din
fratræden herefter ikke være gældende for de i den danske ansættelsesperiode
tildelte RSUer eller Optioner, uanset om de er modnede eller ikke. Dette er
beskrevet i Tillægget.
VIII.
Økonomiske aspekter ved deltagelse i Programmet

Tildelingen har ingen umiddelbar økonomisk betydning for dig. Værdien af de
rettigheder, som du har under Tildelingsaftalen, og værdien af de aktier, som du
køber gennem udnyttelse af Optioner, samt værdien af RSUer, tages der ikke
hensyn til, når der skal beregnes feriegodtgørelse, ferietillæg eller andre
tillæg eller kompensationer fastsat ved lov eller aftale, som helt eller delvist
udmåles på baggrund af lønnen.
Aktier er finansielle instrumenter, og en investering i aktier indebærer altid
en økonomisk risiko. Muligheden for fortjeneste på det tidspunkt, hvor du sælger
aktier, afhænger af Selskabets økonomiske præstation og dets fremtidsudsigter
samt andre faktorer som f.eks. den generelle økonomiske situation og situationen
i de finansielle markeder. Værdien af Selskabets ordinære aktier, som du måtte
købe ved at udnytte Optioner, eller få på baggrund af RSUer, kan gå både op og
ned.
Selskabets ordinære aktiers tidligere opnåede resultater siger ikke nødvendigvis
noget om, hvordan de klarer sig fremover. Der udstedes ikke nogen garantier om,
at aktier, du køber ved at udnytte Optioner, eller modtager på baggrund af
RSUer, stiger i værdi eller bevarer den værdi, som de havde, da de blev
købt/modtaget.
Du er i sidste instans selv ansvarlig for overholdelse af forpligtelser mht.
indkomstskat, sociale afgifter/forsikringer eller andre skattemæssige
indeholdelser (herefter "Skatteforpligtelser ") i forbindelse med Tildelingen
eller udnyttelsen heraf. Ved accept af Tildelingen giver du tilladelse til, at
Selskabet og dets datterselskaber indeholder i overensstemmelse med alle
gældende Skatteforpligtelser, vedrørende beløb, som du er juridisk forpligtiget
til at betale af løn eller af anden kompensation udbetalt af Selskabet eller
dets datterselskaber, eller af provenu fra aktiesalget.
DANAHER CORPORATION





--------------------------------------------------------------------------------





ADDENDUM D
PERSONAL DATA (PRIVACY) ORDINANCE
PERSONAL INFORMATION COLLECTION STATEMENT – HONG KONG
As part of its responsibilities in relation to the collection, holding,
processing or use of the personal data of employees under the Personal Data
(Privacy) Ordinance, the Danaher Corporation and its subsidiaries (the
“Company”) and the Participant’s Hong Kong employer, as applicable, (the “Hong
Kong Employer”) hereby is providing the Participant with the following
information.
Purpose
From time to time, it is necessary for the Participant to provide the Company
and the Hong Kong Employer with the Participant’s personal data for purposes
related to the Participant’s employment and the grant of equity compensation
awards by the Company to the Participant under the Plan, as amended and restated
and any other equity compensation plan that may be established by the Company
(collectively, the “Plan”), as well as managing the Participant’s ongoing
participation in the Plan and for other purposes directly relating thereunder.
Transfer of Personal Data
Personal data will be kept confidential but, subject to the provisions of any
applicable law, may be:
•
Made available to appropriate persons at the Company around the world (and the
Participant hereby consents to the transfer of the Participant’s data outside of
Hong Kong);

•
Supplied to any agent, contractor or third party who provides administrative or
other services to the Company and/or the Hong Kong Employer or elsewhere and who
has a duty of confidentiality (examples of such persons include, but are not
limited to, any third party brokers or administrators engaged by the Company in
relation to the Plan, external auditors, trustees, insurance companies,
actuaries and any consultants/agents appointed by the Company and/or the Hong
Kong Employer to plan, provide and/or administer employee benefits and awards
granted under the Plan);

•
Disclosed to any government departments or other appropriate governmental or
regulatory authorities in Hong Kong or elsewhere such as the Inland Revenue
Department and the Labour Department;

•
Made available to any actual or proposed purchaser of all or part of the
business of the Company or the Hong Kong Employer, in the case of any merger,
acquisition or other public offering, the purchaser or subscriber for shares in
the Company or the Hong Kong Employer; and

•
Made available to third parties in the form of marketing materials and/or
directories identifying the names, office telephone numbers, email addresses
and/or other contact information for key officers, senior employees and their
secretaries, assistants and support staff of the Company or the Hong Kong
Employer for promotional and administrative purposes.

Transfer of the Participant’s personal data in connection with the Plan will
only be made for one or more of the purposes specified above.
Access and Correction of Personal Data
Under the Personal Data (Privacy) Ordinance, the Participant has the right to
ascertain whether the Hong Kong Employer holds the Participant’s personal data,
to obtain a copy of the data, and to correct any data that is inaccurate. The
Participant may also request the Hong Kong Employer to inform the Participant of
the type of personal data that it holds.
Requests for access and correction or for information regarding policies and
practices and kinds of data in connection with the Plan should be addressed in
writing to:
Danaher’s Corporate Compensation department at the headquarters address of
Danaher Corporation set forth above
A small fee may be charged to offset our administrative costs in complying with
the Participant’s access requests.
Nothing in this statement shall limit the rights of the Participant under the
Personal Data (Privacy) Ordinance.





--------------------------------------------------------------------------------





The Participant’s signature set forth on the signature page of this Agreement
represents the Participant’s acknowledgement of the terms contained herein.
* * * * *



